 

 

 

 

 

 

Exhibit 10.63 

 

 

 

 

 

 

 

 

IDAHO POWER COMPANY



EMPLOYEE SAVINGS PLAN



Amended and Restated as of January 1, 2010 (revised)



 

 

 

 

1

--------------------------------------------------------------------------------

 


 

 

Table of Contents

 

                                                   Page

1.

DEFINITIONS

2

 

 

1.1

Administrator

2

 

1.2

Account

2

 

1.3

After-Tax Contribution

2

 

1.4

Alternate Payee

2

 

1.5

Beneficiary

2

 

1.6

Board of Directors

2

 

1.7

Code

2

 

1.8

Company

3

 

1.9

Company Stock

3

 

1.10

Compensation

3

 

 

1.10.1

Limitation on Compensation

3

 

 

1.11

Controlled Group

3

 

1.12

Controlled Group Member

4

 

1.13

Deferral Contribution

4

 

1.14

Direct Rollover

4

 

1.15

Disability

4

 

1.16

Distributee

4

 

1.17

Eligible Retirement Plan

4

 

1.18

Eligible Rollover Distribution

4

 

1.19

Employee

5

 

1.20

Employee Contributions

5

 

1.21

Employer

5

 

1.22

ERISA

5

 

1.23

Investment Funds

5

 

1.24

Long Term Disability Participant

5

 

1.25

Matching Contribution

6

 

1.26

Named Fiduciary

6

 

1.27

Participant

6

 

1.28

Plan

6

 

1.29

Plan Year

6

 

1.30

QDRO

6

 

1.31

Qualified Matching Contribution

6

 

1.32

Qualified Non-Elective Contribution

6

 

1.33

Qualified Plan

6

 

1.34

Rollover Contribution

7

 

1.35

Self-Directed Brokerage Fund

7

 

1.36

Spouse

7

 

1.37

Trust Agreement

7

 

1.38

Trust Fund

7

 

1.39

Trustee

7

 

1.40

Valuation Date

7

2.

PARTICIPATION

8

 

 

2.1

Eligibility to Participate

8

 

 

 

2.1.1

General

8

 

 

 

2.1.2

Matching Contributions

8

 

 

2.2

Commencement of Participation

8

 

2.3

Exclusions from Participation

8

 

 

2.3.1

Ineligible Employees

8

 

 

 

2.3.2

Participation after Exclusion

9

 

3.

CONTRIBUTIONS

10

 

 

3.1

Deferral Contributions

10

 

 

3.1.1

Amount of Deferral Contributions

10

 

 

 

3.1.2

Payments to Trustee

10

 

 

 

3.1.3

Changes in/Suspension of Contributions

10

 

 

 

3.1.4

Resumption of Contributions

10

 

 

 

3.1.5

Establishment of Procedures by Administrator

10

 

 

3.2

Excess Deferrals

11

 

 

3.2.1

Limit on Deferral Contributions

11

 

 

 

3.2.2

Distribution of Excess Deferrals

11

 

 

 

3.2.3

Preventing Excess Deferrals

11

 

 

 

3.2.4

Matching Contributions Attributable to Excess Deferrals

12

 

 

3.3

After-Tax and Roth Contributions

12

 

3.4

Matching Contributions

12

 

 

3.4.1

Amount of Matching Contributions

12

 

 

 

3.4.2

Time of Matching Contributions

12

 

 

3.5

Rollover Contributions

13

 

3.6

Actual Deferral Percentage Limitation on Deferral Contributions

13

 

3.7

Actual Contribution Percentage Limitation on Matching, After-Tax and Roth
Deferral Contributions

13

 

3.8

Military Service

13

4.

ALLOCATIONS TO PARTICIPANTS’ ACCOUNTS

14

 

 

4.1

Establishment of Accounts

14

 

4.2

Allocation of Contributions

14

 

 

4.2.1

Deferral Contributions

14

 

 

 

4.2.2

After-Tax Contributions

14

 

 

 

4.2.3

Roth Deferral Contributions

14

 

 

 

4.2.4

Matching Contributions

14

 

 

 

4.2.5

Rollover Contributions

14

 

 

 

4.2.6

Qualified Non-Elective Contributions and Qualified Matching Contributions

14

 

 

4.3

Limitation on Allocations

15

 

4.4

Allocation of Trust Fund Income and Loss

15

 

 

4.4.1

Accounting Records

15

 

 

 

4.4.2

Method of Allocation

15

 

 

 

4.4.3

Determination of Earnings and Losses On Forfeitures & Returned Contributions

16

 

5.

INVESTMENT OF CONTRIBUTIONS

17

 

 

5.1

Investment Funds

17

 

 

5.1.1

Company Stock Funds

17

 

 

 

5.1.2

Cash Dividends Paid on Company Stock

17

 

 

 

5.1.3

Self-Directed Brokerage Fund

18

 

 

5.2

Investment Options

19

 

5.3

Change of Investment Option

19

 

5.4

Directions to Trustee

19

 

5.5

Valuation of Trust Fund

19

 

5.6

No Guarantee

20

 

5.7

Securities Laws Limitations

20

6.

VESTING

21

 

 

6.1

Fully Vested Interests

21

 

6.2

Forfeitures

21

7.

DISTRIBUTIONS

22

 

 

7.1

Distribution Events

22

 

 

7.1.1

Distribution Notice

22

 

 

 

7.1.2

Qualified Reservist Distribution

22

 

 

7.2

Form of Distributions (and Small Account Cash Out)

22

 

 

7.2.1

Right to Receive Company Stock

23

 

 

7.3

Distributions upon Termination of Employment

23

 

7.4

Distributions upon Death

23

 

 

7.4.1

If the Beneficiary is not the Participant’s Surviving Spouse and not a
Designated Beneficiary

23

 

 

 

7.4.2

If the Beneficiary is the Participant’s Surviving Spouse

23

 

 

 

7.4.3

If the Beneficiary is the Designated Beneficiary and not the Participant’s
Surviving Spouse

23

 

 

7.5

Timing of Distributions 

 24

 

 

 

7.5.1

Timing of Distributions upon Disability or Termination

24

 

 

 

7.5.2

Timing of Distributions to Beneficiaries

24

 

 

7.6

Reemployment of Participant

24

 

7.7

Valuation of Accounts

25

 

7.8

Hardship Distributions

25

 

 

7.8.1

Availability of Hardship Distributions

25

 

 

 

7.8.2

Immediate and Heavy Financial Need

25

 

 

 

7.8.3

Distributions Deemed Necessary

26

 

 

 

7.8.4

Method of Requesting/Form of Distribution

26

 

 

 

7.8.5

Amount and Timing of Distribution

26

 

 

7.9

Distributions After Age 59-1/2

27

 

7.10

Distributions From After-Tax Contribution Account

27

 

7.11

Direct Rollovers

27

 

 

7.11.1

Rollovers Permitted

27

 

 

 

7.11.2

Direct Rollover of Non-Spousal Distribution

27

 

 

 

7.11.3

Amount of Rollover

28

 

 

 

7.11.4

Waiver of Notice Period

28

 

 

7.12

Restrictions on Distributions

28

 

7.13

Unclaimed Distribution

28

 

7.14

Partial Withdrawals

28

 

7.15

Installment Distributions

29

 

7.16

HEART Act

29

 

 

7.16.1

Death Benefits

29

 

 

 

7.16.2

Differential Wage Payments

29

 

 

 

7.16.3

Severance From Employment

29

 

8.

SPECIAL RULES REGARDING ACQUISITIONS, DISPOSITIONS & TRANSFERS

30

 

 

8.1

Service Crediting

30

 

8.2

Transfer From Another Qualified Plan in Controlled Group

30

9.

ADMINISTRATION OF THE PLAN AND TRUST AGREEMENT

31

 

 

9.1

Administrator

31

 

9.2

Employees of the Administrator

31

 

9.3

Expenses and Compensation

31

 

9.4

General Powers and Duties of the Administrator

31

 

9.5

Specific Powers and Duties of the Administrator

31

 

9.6

Allocation of Fiduciary Responsibility

32

 

9.7

Notices, Statements and Reports

32

 

9.8

Claims Procedure

32

 

 

9.8.1

Filing Claim for Benefits

32

 

 

 

9.8.2

Notification by the Administrator

33

 

 

 

9.8.3

Review Procedure

33

 

 

 

9.8.4

Claims Must Be Timely

34

 

 

9.9

Service of Process

34

 

9.10

Corrections

34

 

9.11

Payment to Minors or Persons Under Legal Disability

34

 

9.12

Uniform Application of Rules and Policies

34

 

9.13

Funding Policy

34

 

9.14

The Trust Fund

35

10.

LIMITATIONS ON CONTRIBUTIONS AND ALLOCATIONS TO PARTICIPANTS’ ACCOUNTS

36

 

 

10.1

Priority over Other Contribution and Allocation Provisions

36

 

10.2

Definitions Used in this Article

36

 

 

10.2.1

Annual Addition.

36

 

 

 

10.2.2

Compensation

36

 

 

 

10.2.3

Defined Benefit Plan

36

 

 

 

10.2.4

Defined Contribution Plan

37

 

 

 

10.2.5

Eligible Employee and Eligible Highly Compensated Employee

37

 

 

 

10.2.6

Highly Compensated Employee

37

 

 

 

10.2.7

Includable Compensation

37

 

 

 

10.2.8

Limitation Year

37

 

 

 

10.2.9

Maximum Annual Addition

37

 

 

10.3

Excess Allocations

37

 

 

10.3.1

Correcting an Excess Annual Addition

37

 

 

 

10.3.2

Correcting a Multiple Plan Excess

38

 

 

10.4

Excess Deferral Contributions Under Code section 401(k)

38

 

 

10.4.1

Actual Deferral Percentage Test - Prior Year Testing Method

38

 

 

 

10.4.2

Aggregation and Disaggregation of Plans

38

 

 

 

10.4.3

Definition of Actual Deferral Percentage

39

 

 

 

10.4.4

Suspension of Deferral Contributions

39

 

 

 

10.4.5

Distribution of Excess Contributions

39

 

 

 

10.4.6

Qualified Non-Elective Contributions

40

 

 

10.5

Excess Matching Contributions Under Code Section 401(m)

40

 

 

10.5.1

Actual Contribution Percentage Test - Prior Year Testing Method

40

 

 

 

10.5.2

Aggregation and Disaggregation of Plans

41

 

 

 

10.5.3

Definition of Actual Contribution Percentage

41

 

 

 

10.5.4

Treatment of Excess Aggregate Contributions

41

 

 

 

10.5.5

Order of Determinations

42

 

 

 

10.5.6

Qualified Matching Contribution

42

 

 

10.6

Gap Period Income on Distributed Excess Contributions and Excess Aggregate
Contributions

42

 

10.7

Plan Termination Distribution Availability

43

11.

PLAN LOANS

44

 

 

11.1

Authorization

44

 

11.2

Conditions and Limitations

44

 

 

11.2.1

Eligibility

44

 

 

 

11.2.2

Maximum Principal Amount

44

 

 

 

11.2.3

Minimum Principal Amount

44

 

 

 

11.2.4

Duration

45

 

 

 

11.2.5

Repayment Method

45

 

 

 

11.2.6

Timing of Repayment

45

 

 

 

11.2.7

Plan Accounting

45

 

 

 

11.2.8

Interest Rate

45

 

 

 

11.2.9

Security

46

 

 

11.3

Loan Default

46

 

11.4

Termination of Employment

46

 

11.5

Procedure for Applying for and Accepting Loans

46

 

11.6

Approval or Denial

47

 

11.7

Repayment in Full

47

 

11.8

Tax Reporting

47

 

11.9

Truth in Lending

47

12.

RESTRICTIONS ON DISTRIBUTIONS TO PARTICIPANTS AND BENEFICIARIES

48

 

 

12.1

Priority over Other Distribution Provisions

48

 

12.2

Restrictions on Distributions Prior to Severance from Employment

48

 

12.3

Restrictions on Commencement of Distributions

48

 

12.4

Restrictions on Delay of Distributions

48

 

 

12.4.1

Limitation to Assure Benefits Payable to Beneficiaries are Incidental

49

 

 

 

12.4.2

Restrictions Upon Death

49

 

 

 

12.4.3

Compliance with Regulations

50

 

 

 

12.4.4

Delayed Payments

50

 

 

 

12.4.5

5% Owners

50

 

 

12.5

Restrictions in Connection with QDRO

50

13.

TOP HEAVY PROVISIONS

51

 

 

13.1

Priority over Other Plan Provisions

51

 

13.2

Definitions Used in this Article

51

 

 

13.2.1

“Defined Benefit Dollar Limitation”

51

 

 

 

13.2.2

“Defined Benefit Plan”

51

 

 

 

13.2.3

“Defined Contribution Dollar Limitation”

51

 

 

 

13.2.4

“Defined Contribution Plan”

51

 

 

 

13.2.5

“Determination Date”

51

 

 

 

13.2.6

“Determination Period”

51

 

 

 

13.2.7

“Includable Compensation”

52

 

 

 

13.2.8

“Key Employee”

52

 

 

 

13.2.9

“Minimum Allocation”

52

 

 

 

13.2.10

“Permissive Aggregation Group”

52

 

 

 

13.2.11

“Present Value”

52

 

 

 

13.2.12

“Required Aggregation Group”

52

 

 

 

13.2.13

“Top-Heavy Plan”

52

 

 

 

13.2.14

“Top-Heavy Ratio”

53

 

 

 

13.2.15

“Top-Heavy Valuation Date”

53

 

 

13.3

Minimum Allocation

54

 

 

13.3.1

Calculation of Minimum Allocation

54

 

 

 

13.3.2

Limitation on Minimum Allocation

54

 

 

 

13.3.3

Minimum Allocation When Participant is Covered by Another Qualified Plan

54

 

 

13.4

Modification of Aggregate Benefit Limit

55

 

 

13.4.1

Modification

55

 

 

 

13.4.2

Exception

55

 

14.

PARTICIPATING EMPLOYERS

56

 

 

14.1

Adoption Procedure

56

 

14.2

Single Plan Status; Maintenance of Assets and Records

56

 

14.3

Designation of Agent

56

 

14.4

Employee Transfers

56

 

14.5

Discontinuance of Participation

56

 

14.6

Administrator’s Authority

57

15.

AMENDMENT OF THE PLAN

58

 

 

15.1

Right of Company to Amend Plan

58

 

15.2

Amendment Procedure

58

 

15.3

Effect on Employers

58

16.

TERMINATION, PARTIAL TERMINATION AND COMPLETE DISCONTINUANCE OF CONTRIBUTIONS

59

 

 

16.1

Continuance of Plan

59

 

16.2

Disposition of the Trust Fund

59

 

16.3

Withdrawal by a Participating Employer

59

 

16.4

Procedure for Termination

59

17.

MISCELLANEOUS

60

 

 

17.1

Reversion Prohibited

60

 

 

17.1.1

General Rule

60

 

 

 

17.1.2

Disallowed Deductions

60

 

 

 

17.1.3

Mistaken Contributions

60

 

 

17.2

Merger, Consolidation or Transfer of Assets

60

 

17.3

Spendthrift Clause

60

 

17.4

Rights of Participants

61

 

17.5

Headings

61

 

17.6

Governing Law

61

 

 

 

 -x-

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

IDAHO POWER COMPANY

EMPLOYEE SAVINGS PLAN

Amended and Restated as of January 1, 2010

Introduction

The Company originally adopted the Idaho Power Company Employee Savings Plan
(the “Plan”) on July 1, 1974, and the Plan has been amended and restated from
time to time thereafter.  Effective October 9, 1994, the Idaho Power Company
Employee Stock Ownership Plan was merged with and into the Plan.  This is an
amendment and restatement of the Plan as previously amended and restated
generally effective January 1, 2001, as amended by the First, Second and Third
Amendments. This restatement generally will be effective January 1, 2010, except
to the extent that certain provisions either are not required by law to be
effective until a later date, or are required by law to be effective at an
earlier date, and except as otherwise specifically indicated. 

In connection with this amendment and restatement, the Company intends to
preserve all Code section 411(d)(6) protected benefits within the meaning of
Treasury Regulation § 1.411(d)-4 and this document should be interpreted
accordingly.  The Plan is intended to qualify under Code Sections 401(a) and
401(k), and the Trust Agreement established pursuant to the Plan is an
employees’ trust intended to constitute a tax exempt organization under Code
section 501(a). 

Prior to January 1, 1998, the Plan was designed to qualify as a profit sharing
plan for purposes of Sections 401(a), 402, 412 and 417 of the Code.  Effective
January 1, 1998, the Plan was converted to a stock bonus plan under Code section
401(a) and an employee stock ownership plan within the meaning of Code section
4975(e)(7) (“ESOP”) that is designed to invest primarily in Company Stock. 
Effective January 1, 2001, only the Company Stock Fund portion of the Plan will
constitute an ESOP, and the remainder of the Plan will be a non-ESOP stock bonus
plan.  See Article 5 for more information regarding the Non-ESOP Company Stock
Fund and the ESOP Company Stock Fund.  It is intended that the Plan will at all
times meet the stock distribution requirement of Code section 409(h)(1)(A) by
permitting Participants to direct the investment of their Accounts into Company
Stock prior to distribution.  It is further intended that the Plan will at all
times meet the ESOP diversification requirements of Code section 401(a)(28)(B)
by permitting Participants to direct the investment of their entire Account into
investments other than Company Stock, thereby providing complete diversification
at all times.

1

--------------------------------------------------------------------------------

 


 

 

 

1.            DEFINITIONS

1.1         Administrator.

“Administrator” means the Company, or the Committee, if one is appointed
pursuant to Section 9.1.

1.2         Account.

“Account” means the records, including subaccounts, maintained by the
Administrator in the manner provided in Article 4 to determine the interest of
each Participant in the assets of the Plan and may refer to any or all of the
Participant’s Deferral Contribution Account, After-Tax-Account, Roth Deferral
Account, Matching Contribution Account, and Rollover Account, as applicable.

1.3         After-Tax Contribution.

“After-Tax Contribution” means a contribution described in Section 3.3.

1.4         Alternate Payee

“Alternate Payee” means any spouse, former spouse, child or other dependent of a
Participant who is recognized by a qualified domestic relations order as having
a right to receive all or a portion of the Account of a Participant under the
Plan.

1.5         Beneficiary.

“Beneficiary” means any person or persons designated in writing by the
Participant (which designation may be changed from time to time) to receive
benefits under the Plan payable upon the death of a Participant.  If the
Participant is married, designation of a Beneficiary who is not the
Participant’s Spouse shall require spousal consent which is notarized.  If no
such designation is in effect at the time of death of the Participant, or if no
person so designated shall survive the Participant, the Beneficiary shall be his
or her Spouse, or if the deceased Participant has no surviving Spouse, the
Participant’s estate.

1.6         Board of Directors.

“Board of Directors” or “Board” means the Board of Directors of the Company.

1.7         Code.

“Code” means the Internal Revenue Code of 1986, as amended from time to time
and, as appropriate, any predecessor provisions.

2

--------------------------------------------------------------------------------

 


 

 

 

 

1.8         Company.

“Company” means Idaho Power Company, an Idaho corporation, and any successor
thereto.

1.9         Company Stock.

“Company Stock” means shares of common stock, par value $2.50 per share, of
IDACORP, Inc., which stock is publicly traded.

1.10      Compensation.

“Compensation” with respect to any Participant means the Base Pay of a
Participant, plus amounts under any Company approved annual incentive plan of
the Employer, paid during the Plan Year for services rendered to his or her
Employer.  A Participant’s Compensation shall include Deferral Contributions
under this Plan and any deductions under Code section 125 or 129 and shall
include amounts that are not includable in an employee’s gross income by reason
of Code section 132(f).

“Base Pay” means for regular full-time employees, the salary established by the
wage schedule for each position plus any partial disability payments, less any
reductions for time not worked.  For other employees, base pay means hours
worked times hourly rate.  Payment for compensated time off is included in base
pay.  Overtime, including restoration overtime, are not included in Base Pay.

Compensation will exclude amounts (including but not limited to severance or
separation pay or annual incentive compensation) paid after the Participant
terminates employment with the Controlled Group, or otherwise ceases to be
eligible to participate in the Plan; provided, however, that payments made in
the first month after termination relating to pre-termination wages or payoff of
unused vacation and/or sick leave will constitute Compensation. 

1.10.1      Limitation on Compensation.

For purposes of determining benefits under the Plan, Compensation is limited to
$245,000, as indexed for the cost of living pursuant to Code Sections 401(a)(17)
and 415(d), per Plan Year.

1.11      Controlled Group.

“Controlled Group” means the Company and any and all other corporations, trades
and businesses, the employees of which, together with employees of the Company,
are required by Code section 414 (b), (c), (m) or (o) to be treated as if they
were employed by a single employer.

3

--------------------------------------------------------------------------------

 


 

 

 

 

1.12      Controlled Group Member.

“Controlled Group Member” means each corporation or unincorporated trade or
business that is or was a member of the Controlled Group, but only during the
period when it is or was such a member.

1.13      Deferral Contribution.

“Deferral Contribution” means a contribution described in Section 3.1.

1.14      Direct Rollover.

“Direct Rollover” means a payment by the Plan to the Eligible Retirement Plan
specified by a Distributee.

1.15      Disability.

“Disability” (or “Disabled”) means a physical or mental condition of a
Participant that constitutes total and permanent disability for purposes of the
Company’s Long Term Disability Plan.

1.16      Distributee.

“Distributee” means an Employee; a former Employee; an Employee’s or former
Employee’s surviving Spouse; a non-spouse designated beneficiary; or an
Employee’s or former Employee’s Spouse or former spouse who is an Alternate
Payee under a QDRO.

1.17      Eligible Retirement Plan.

“Eligible Retirement Plan” means an individual retirement account described in
Code sections 408(a) or 408(b), a Roth IRA described in Code section 408A(b)
(effective January 1, 2008), an annuity plan described in Code sections 403(a)
or 403(b), a qualified trust described in Code section 401(a) and an eligible
plan under Code section 457(b) which is maintained by a state, political
subdivision of a state or any agency or instrumentality of a state or political
subdivision of a state and which agrees to separately account for amounts
transferred into such a plan from this Plan.  This definition of Eligible
Retirement Plan shall also apply in the case of a distribution to a surviving
spouse, or to a spouse or former spouse who is the alternate payee under a QDRO,
or, effective January 1, 2010, to a non spouse beneficiary.

1.18      Eligible Rollover Distribution.

“Eligible Rollover Distribution” means any distribution of all or any portion of
the Account balance to the credit of the Distributee other than the following: 
(i) any distribution that is one of a series of substantially equal periodic
payments (made not less frequently than annually) for the life (or life
expectancy) of the Distributee and the Distributee’s Beneficiary, or for a
specified period of 10 years or more; (ii) any

 

4

--------------------------------------------------------------------------------

 


 

 distribution to the extent such distribution is required under Code section
401(a)(9); and (iii) the portion of any distribution that is not includable in
gross income (determined without regard to the exclusion for net unrealized
appreciation with respect to employer securities).

Notwithstanding the foregoing, effective January 1, 2007, a portion of a
distribution shall not fail to be an Eligible Rollover Distribution merely
because the portion consists of After-Tax Contributions or Roth Deferrals which
are not includable in gross income.  However, such portion may be transferred
only to an individual retirement account or annuity described in Code sections
408(a) or (b), or to a qualified defined contribution plan described in Code
sections 401(a) or 403(a) that agrees to separately account for amounts so
transferred, including separately accounting for the portion of such
distribution which is includable in gross income and the portion of such
distribution which is not so includable.

1.19      Employee.

“Employee” means any person who is (i) employed by any Controlled Group Member
if their relationship is, for federal income tax purposes, that of employer and
employee.

1.20      Employee Contributions. 

“Employee Contributions” means Deferral Contributions, After-Tax Contributions,
and Roth Deferrals.

1.21      Employer.

“Employer” or “Participating Employer” means the Company and any Controlled
Group Member or organizational unit thereof which meets the requirements of
Section 14.1 of the Plan.  The Company will maintain a list of currently
participating Employers, along with the effective dates of their participation. 
The Company may choose to satisfy the obligation of any Employer hereunder.

1.22      ERISA.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

1.23      Investment Funds.

“Investment Funds” means the Funds described in Article 5.

1.24      Long Term Disability Participant.

“Long Term Disability Participant” means a Participant who qualifies for, and
receives benefits from, the Employer’s Long Term Disability Plan.

5

--------------------------------------------------------------------------------

 


 

 

 

 

1.25      Matching Contribution.

“Matching Contribution” means a contribution described in Section 3.4.

1.26      Named Fiduciary.

“Named Fiduciary” means the Fiduciary Committee, which is appointed by the
Chairman of the Board of Directors and Chief Executive Officer.

1.27      Participant.

“Participant” means an Employee or former Employee who has met the applicable
eligibility requirements of Article 2 and who has not yet received a
distribution of the entire amount of his or her interest in the Plan.

1.28      Plan.

“Plan” means the IDAHO POWER COMPANY EMPLOYEE SAVINGS PLAN, the terms of which
are set forth herein, as amended from time to time.

1.29      Plan Year.

“Plan Year” means the period with respect to which the records of the Plan are
maintained, which shall be the 12-month period beginning on January 1 and ending
on December 31.

1.30      QDRO.

“QDRO” means a qualified domestic relations order within the meaning of Code
section 414(p).

1.31      Qualified Matching Contribution.

“Qualified Matching Contribution” means a contribution by an Employer to the
Plan pursuant to Section 10.7 which is used to satisfy the Contribution
Percentage test set forth in that Section.

1.32      Qualified Non-Elective Contribution

“Qualified Non-Elective Contribution” means a contribution by an Employer to the
Plan that is made pursuant to Section 10.6.  Such contributions shall be
considered Deferral Contributions for all purposes of the Plan and shall be used
to satisfy the “Actual Deferral Percentage” test as set forth in Section 10.6. 

1.33      Qualified Plan.

“Qualified Plan” means an employee benefit plan that is qualified under Code
sections 401(a) or 403(a).

6

--------------------------------------------------------------------------------

 


 

 

 

 

1.34      Rollover Contribution.

“Rollover Contribution” means a contribution described in Section 3.5.

1.35      Self-Directed Brokerage Fund

“Self-Directed Brokerage Fund” means an Investment Fund that consists solely of
all or part of the assets of a single Participant’s Account, which assets the
Participant controls by investment directives to the Trustee and which may not
be commingled with assets of any other Participant’s Accounts.

1.36      Spouse.

“Spouse” means the person to whom a Participant is legally married at a
specified time; “surviving Spouse” means the person to whom a Participant is
legally married at the time of his or her death.  The term “Spouse” shall be
interpreted in a manner consistent with section 105(b) of the Code.

1.37      Trust Agreement.

“Trust Agreement” means the agreement or agreements between the Company and the
Trustee establishing a trust fund to provide for the investment, reinvestment,
administration and distribution of contributions made under the Plan and the
earnings thereon, as amended from time to time, including any successor trust
that may be established with a successor trustee.

1.38      Trust Fund.

“Trust Fund” or “Trust” means the assets of the Plan held by the Trustee
pursuant to the Trust Agreement.

1.39      Trustee.

“Trustee” means the one or more individuals or organizations who have entered
into the Trust Agreement as Trustee(s), and any duly appointed successor.

1.40      Valuation Date.

“Valuation Date” means the date with respect to which the Trustee determines the
fair market value of the assets comprising the Trust Fund or any portion
thereof.  The regular Valuation Date shall mean every business day of the
Trustee, if a financial institution; otherwise, every business day on which the
New York Stock Exchange is open.

7

--------------------------------------------------------------------------------

 


 

 

 

 

2.            PARTICIPATION

2.1         Eligibility to Participate.

2.1.1         General

Each Employee, other than an ineligible Employee under Section 2.3, will be
eligible to become a Participant once he or she has attained age 18, if then
employed by an Employer.

2.1.2         Matching Contributions.

Matching Contributions will be due for all Employee Contributions as provided in
Section 3.4.

2.2         Commencement of Participation.

An Employee eligible to participate in the Plan may enroll as a Participant on
his or her hire date or as of any subsequent pay period. 

2.3         Exclusions from Participation.

2.3.1         Ineligible Employees.

An Employee who is otherwise eligible to participate in the Plan will not become
or continue as an active Participant if such Employee:

(i)            is covered by a collective bargaining agreement that does not
expressly provide for participation in the Plan;

(ii)          is a leased employee required to be treated as an Employee under
Code section 414(n);

(iii)         is employed by a Controlled Group Member or an organizational unit
thereof that is not an Employer; or

 

(iv)         is a person performing services for the Employer who is not
contemporaneously treated as a common law employee on the Employer's payroll
records and personnel records, including, but not limited to, any person (A)
whom the Employer treats as an independent contractor, (B) who is paid through a
third party business entity's payroll, or (C) who is hired through an agreement
with an employee staffing agency, regardless of whether the relationship between
the Employer and the person subsequently is determined to be an employer/common
law employee relationship because of (1) reclassification by a governmental
agency (whether retroactively or

8

--------------------------------------------------------------------------------

 


 

 

 

 prospectively), (2) decision by a court, mediation, arbitration, or similar
proceeding, or (3) mutual agreement between the Employer and the person.

2.3.2         Participation after Exclusion.

An Employee or Participant who is or becomes ineligible to participate in the
Plan will be eligible to participate in the Plan on the first day he or she is
no longer described in subsection 2.3.1 and is credited with one or more hours
of service by an Employer, provided that he or she has otherwise met the
requirements of Section 2.1.  Such an Employee or Participant may commence or
resume participation in the Plan as soon as administratively feasible, after
completing the enrollment procedure established by the Administrator.

9

--------------------------------------------------------------------------------

 


 

 

 

 

3.            CONTRIBUTIONS

3.1         Deferral Contributions.

3.1.1         Amount of Deferral Contributions.

Upon enrollment, a Participant may direct that his or her Employer make Deferral
Contributions to the Trust Fund of from 1% to 100% of his or her Compensation
(in 1% increments) for each pay period.  If a Participant’s Deferral
Contributions must be reduced to comply with the requirements of Section 10.6 or
the requirements of applicable law, the Deferral Contributions as so reduced
will be the maximum percentage of his or her Compensation permitted by such
Section or law notwithstanding the 1% increments requirement.  A Participant’s
Deferral Contributions, After-Tax Contributions and Roth Deferrals are limited
to 100% of a Participant’s Compensation for a Plan Year. 

3.1.2         Payments to Trustee.

Deferral Contributions made for a Participant during a pay period pursuant to a
salary reduction agreement will be transmitted to the Trustee as soon as
practicable, but in no event later than the period prescribed by law.

3.1.3         Changes in/Suspension of Contributions.

The percentage or percentages designated by a Participant shall continue in
effect, notwithstanding any changes in the Participant’s Compensation.  A
Participant may, however, in accordance with the percentages permitted by
subsection 3.1.1, change the percentage of his or her Deferral Contributions,
effective as of any pay period (with respect to all pay periods ending on or
after such period), by filing a notice with the Administrator prior to such pay
period in accordance with procedures established by the Administrator from time
to time.  A Participant may suspend Deferral Contributions at any time, to be
effective as soon as administratively feasible thereafter.

3.1.4         Resumption of Contributions.

A Participant who suspends Deferral Contributions may, upon prior notice to the
Administrator, resume making such Deferral Contributions as of any pay period.

3.1.5         Establishment of Procedures by Administrator.

The Administrator may establish procedures for electing and changing deferrals
which may, without limitation, provide for different notice periods, different
methods (including telephonic or electronic, as permitted by applicable law) of
making deferral elections and changes and more or less frequent times at which
deferral elections or changes may become effective.

10

--------------------------------------------------------------------------------

 


 

 

 

 

3.2         Excess Deferrals.

3.2.1         Limit on Deferral Contributions.

(a)       A Participant’s Deferral Contributions for any taxable year of such
Participant shall not exceed the dollar limitation contained in Code section
402(g) in effect for such taxable year except to the extent permitted under
Section 3.2.1(b) and Code section 414(v).  For purposes of this Section and
except as otherwise provided in this Section, a Participant’s Deferral
Contributions shall include (i) any employer contribution made under any
qualified cash or deferred arrangement as defined in Code section 401(k) to the
extent not includable in gross income for the taxable year under Code section
402(e)(3) (determined without regard to Code section 402(g)), (ii) any employer
contribution to the extent not includable in gross income for the taxable year
under Code section 402(h)(1)(B) (determined without regard to Code section
402(g)), and (iii) any employer contribution to purchase an annuity contract
under Code section 403(b) under a salary reduction agreement within the meaning
of Code section 312(a)(5)(D).

(b)       A Participant who is eligible to make Deferral Contributions under the
Plan and who will attain age 50 before the close of the Plan Year shall be
eligible to make catch-up contributions in accordance with, and subject to the
limitations of, Code section 414(v).  Such catch-up contributions shall not be
taken into account for purposes of the provisions of the Plan implementing the
required limitations of Code sections 402(g) or 415.  The Plan shall not be
treated as failing to satisfy the provision of the Plan implementing the
requirements of Code sections 401(k)(3), 410(b) or 416 by reason of making such
catch-up contributions

3.2.2         Distribution of Excess Deferrals.

If a Participant’s Deferral Contributions exceed the amount described in
subsection 3.2.1 (hereinafter called the “excess deferrals”) during a taxable
year of the Participant, such excess deferrals (adjusted for Trust Fund earnings
and losses in the manner described in subsection 4.4.3) shall be distributed to
the Participant by April 15 following the close of the taxable year in which
such excess deferrals occurred if, by March 1 following the close of such
taxable year, the Participant notifies the Administrator of any excess deferral
amount allocated to the Participant’s Deferral Contribution under this Plan.

3.2.3         Preventing Excess Deferrals.

 

To ensure that excess deferrals will not be made to the Plan for any taxable
year for any Participant, the Administrator will monitor (or cause to be
monitored) the amount of Deferral Contributions being made to the Plan for each
Participant during each taxable year and may take action to prevent Deferral
Contributions made for any Participant under the Plan for any taxable year from
exceeding the maximum amount under this Section.  This action is in addition to,
and not in lieu of, any other actions

--------------------------------------------------------------------------------

 


 

 

 

 

that may be taken hereunder or that may be permitted by applicable law or
regulation in order to ensure that the limitations described in this Section are
met.

3.2.4         Matching Contributions Attributable to Excess Deferrals.

If a Participant receives a distribution of excess deferrals pursuant to
subsection 3.2.2, Matching Contributions, if any, made with respect to such 
distributed Deferral Contributions (adjusted for Trust Fund earnings and losses
as set forth in subsection 4.4.3) shall be forfeited and credited against the
Employer’s obligation to make Matching Contributions under Section 3.4.

3.3         After-Tax and Roth Contributions.

Upon enrollment, a Participant will be entitled to contribute to the Trust Fund
an amount between 1% and 100% of his or her Compensation (in 1% increments) for
each pay period as an After-Tax or Roth Contribution which is non-deductible. 
Deferral Contributions, After-Tax and Roth Contributions are limited to 100% of
a Participant’s Compensation.

The percentage of Compensation designated by the Participant as his or her
After-Tax or Roth Contribution rate will continue in effect (unless restricted
hereunder) until he or she elects to change such percentage.  A Participant may
elect to begin After-Tax or Roth Contributions or change After-Tax or Roth
Contribution rate effective as of any payroll period.  Such change shall be
effected in accordance with procedures established by the Administrator.  A
Participant may suspend his or her After-Tax or Roth Contributions to the Plan
at any time.  The suspension will be effective as soon as administratively
feasible.  A Participant who suspends After-Tax or Roth Contributions can once
again make After-Tax or Roth Contributions as of any payroll period.

3.4         Matching Contributions.

3.4.1         Amount of Matching Contributions.

Each Employer will contribute to the Trust on account of each Plan Year a
Matching Contribution equal to 100% of each Participant’s Employee Contributions
for a pay period, in an amount up to the first 2% of the Participant’s
Compensation with respect to such pay period.  For the Employee Contributions
equal to the next 4% of the Participant’s Compensation for a pay period (i.e.,
above 2% to 6%), the Employer will make a Matching Contribution of 50%. 

3.4.2         Time of Matching Contributions.

Each Employer will make its Matching Contributions to the Trust in one or more
installments not later than the due date (including extensions) for the filing
of the Employer’s income tax return for the year for which the contributions are
made.

12

--------------------------------------------------------------------------------

 


 

 

 

 

3.5         Rollover Contributions.

Rollover Contributions shall be permitted, subject to the provisions of this
Section.  The Administrator may direct the Trustee to accept, in accordance with
procedures approved by the Administrator, all or part of an Eligible Rollover
Distribution for the benefit of a Participant from (i) the Participant, (ii)
another Qualified Plan, including, in a trustee-to-trustee transfer, After-Tax
Contributions or Roth Deferrals to that plan, (iii) an annuity contract
described in Code section 403(b), (iv) an individual retirement account (except
a Roth IRA) or annuity as defined in Code sections 408(a) or 408(b) that is
eligible to be rolled over and otherwise would be includible in gross income, or
(v) an eligible plan under Code section 457(b) which is maintained by a state,
political subdivision of a state, or any agency or instrumentality of a state or
political subdivision of a state.

3.6         Actual Deferral Percentage Limitation on Deferral Contributions.

Deferral Contributions will be subject to the average percentage test set forth
in Section 10.6.

3.7         Actual Contribution Percentage Limitation on Matching, After-Tax and
Roth Deferral Contributions.

After-Tax Contributions, Roth Deferrals and Matching Contributions will be
subject to the average contribution percentage test set forth in Section 10.7.

3.8         Military Service.

Notwithstanding any provision of this Plan to the contrary, contributions,
benefits and service credit with respect to qualified military service will be
provided in accordance with Code section 414(u).

13

--------------------------------------------------------------------------------

 


 

 

 

 

4.            ALLOCATIONS TO PARTICIPANTS’ ACCOUNTS

4.1         Establishment of Accounts.

The Administrator will establish a Deferral Contribution Account, After-Tax
Contribution Account, Roth Deferral Account, Matching Contribution Account, and,
if applicable, a Rollover Account, for each Participant and may establish one or
more subaccounts of a Participant’s Accounts, if the Administrator determines
that subaccounts are necessary or desirable in administering the Plan.

4.2         Allocation of Contributions.

4.2.1         Deferral Contributions.

Deferral Contributions made by an Employer on behalf of a Participant will be
allocated to the Participant’s Deferral Contribution Account.

4.2.2         After-Tax Contributions

After-Tax Contributions made by a Participant will be allocated to the
Participant’s After-Tax Contribution Account.

4.2.3         Roth Deferral Contributions.

Roth Deferral Contributions made by a Participant will be allocated to the
Participant’s Roth Deferral Contribution Account.

4.2.4         Matching Contributions.

Matching Contributions made by an Employer on behalf of a Participant will be
allocated to the Participant’s Matching Contribution Account.

4.2.5         Rollover Contributions.

Each Rollover Contribution made by a Participant shall be allocated to his or
her Rollover Account.

4.2.6         Qualified Non-Elective Contributions and Qualified Matching
Contributions.

 

 

Qualified Non-Elective Contributions and Qualified Matching Contributions will
be allocated to the Deferral Contribution Accounts of the Participants
designated as the group of Participants to whom the contribution is to be
allocated based on the ratio that each designated Participant’s Compensation for
the Plan Year bears to the Compensation of all designated Participants for the
Plan Year; provided, however, that subaccounts will be maintained for the
purpose of excluding Qualified Matching Contributions from the"Actual Deferral
Percentage" test pursuant to Section 10.6 below and for the purpose of excluding
Qualified Matching Contributions and Qualified

--------------------------------------------------------------------------------

 


 

 

 

Non-Elective Contributions from the amount available for hardship withdrawals
under Section 7.8 below.

4.3         Limitation on Allocations.

Article 10 sets forth certain rules under Code Sections 401(k), 401(m) and 415
that limit the amount of Employee Contributions and Employer contributions that
may be allocated to a Participant’s Accounts for a Plan Year.

4.4         Allocation of Trust Fund Income and Loss.

4.4.1         Accounting Records.

The Administrator, through its accounting records, will segregate each Account
and subaccount and will maintain a separate and distinct record of all income
and losses of the Trust Fund attributable to each Account or subaccount.  Income
or loss of the Trust Fund will include any unrealized increase or decrease in
the fair market value of the assets of the Trust Fund.

4.4.2         Method of Allocation.

(a)          With respect to Investment Funds which have a readily determinable
fair market value as of the end of each business day during the calendar year,
the share of net income or net loss of the Trust Fund to be credited to, or
deducted from, each Account will be the allocable portion of the net income or
net loss of the Trust Fund attributable to each Account determined by the
Administrator as of each Valuation Date, based upon the ratio that each Account
balance as of the previous Valuation Date bears to all Account balances after
adjustment for withdrawals, distributions and other additions or subtractions. 
The share of net income or net loss to be credited to, or deducted from, any
subaccount will be an allocable portion of the net income or net loss credited
to or deducted from the Account under which the subaccount is established.

(b)          With respect to Investment Funds which do not have a readily
determinable fair market value as of the end of each business day during the
calendar year, the Trustee shall determine a method of allocation which shall
take into account the period over which a readily determinable fair market value
is not available (using time weighted averages) and which the Trustee deems
appropriate, and the Trustee’s determination of such method of allocation will
be conclusive on all interested persons for all purposes of the Plan.

(c)          To the extent that Investment Funds are mutual funds or similar
investments, share-based accounting may be used in keeping records for the Plan,
and the provisions of this subsection shall be applied and interpreted
accordingly.

15

--------------------------------------------------------------------------------

 


 

 

 

 

4.4.3         Determination of Earnings and Losses On Forfeitures & Returned
Contributions.

The earnings and losses of the Trust Fund for the Plan Year allocable to
Deferral Contributions or After-Tax Contributions or Roth Deferral Contributions
to be returned to a Participant or Matching Contributions to be forfeited or
returned to a Participant pursuant to subsection 3.2.2, 10.6.5, or 10.7.4, will
be determined by multiplying the Trust Fund earnings or losses for the Plan Year
allocable to the Participant’s Deferral Contribution Account, After-Tax
Contribution Account, Roth Deferral Contribution Account, or Matching
Contribution Account, as applicable, by a fraction, the numerator of which is
the amount of Deferral Contributions, After-Tax Contributions, Roth Deferral
Contributions or Matching Contributions to be distributed to the Participant or
the amount of Matching Contributions to be forfeited by the Participant, as
applicable, and the denominator of which is the balance of the Participant’s
Deferral Contribution Account, After-Tax Contribution Account, Roth Deferral
Contribution Account or Matching Contribution Account, as applicable, on the
last day of the Plan Year, reduced by the earnings and increased by the losses
allocable to such Account for the Plan Year.  The earnings and losses of the
Trust Fund allocable to the Deferral Contributions, After-Tax Contributions or
Roth Deferral Contributions to be returned or Matching Contributions to be
returned or forfeited shall not include earnings and losses for the period
between the end of the Plan Year and the date of such distribution or
forfeiture.

16

--------------------------------------------------------------------------------

 


 

 

 

 

5.            INVESTMENT OF CONTRIBUTIONS

5.1         Investment Funds.

The Trust Fund will be divided into such Investment Funds (including an ESOP
Company Stock Fund and Self-Directed Brokerage Funds, as identified below) as
shall be designated by the Administrator from time to time, and a Participant’s
Account will be invested therein as provided in this Article.  A Participant’s
Account will be invested and reinvested in such funds in accordance with the
terms of the Trust Agreement and the provisions of this Article. 
Notwithstanding any provision of the Plan to the contrary, the Administrator in
its sole discretion may direct the Trustee to keep such portion of each
Investment Fund in cash or cash equivalents as the Administrator may from time
to time deem to be advisable to maintain sufficient liquidity to meet the
obligations of the Plan or for other reasons.

5.1.1         Company Stock Funds

There is no limitation under the Plan on the amount of qualifying employer
securities within the meaning of ERISA section 407(d)(5) (including Company
Stock) that can be held in the Trust Fund under the Plan, provided, however,
that the Plan will not hold employer securities acquired with an exempt loan as
defined in section 4975(d)(3) of the Code and Treasury Regulations thereunder.

Shares of Company Stock held or distributed by the Trustee may include such
legend restrictions on transferability as the Company may reasonably require in
order to assure compliance with applicable Federal and state securities laws. 
Except as otherwise provided in this Section, no shares of Company Stock held or
distributed by the Trustee may be subject to a put, call or other option, or
buy-sell or similar arrangement. 

Company Stock held by the Plan shall be invested in the ESOP Company Stock Fund
or such additional Company Stock Funds as established by the Administrator in
its sole discretion.  Such funds will be maintained on a share-based accounting
method, and Participants will be credited with fractional shares, as
appropriate.  Dividends on Company Stock will be reinvested in Company Stock or
paid to Participants in cash in accordance with Participant elections as
provided for under Section 5.1.2 below.

A Participant may at any time there are amounts credited to his or her ESOP
Company Stock Fund (or such other Company Stock Funds as are established by the
Administrator in its sole discretion) direct a transfer of investment into any
other Investment Fund under the Plan in accordance with written procedures
established by the Administrator.

5.1.2         Cash Dividends Paid on Company Stock

 

 

In accordance with the Participant’s election, any dividends payable on Company
Stock allocated to the Account of a Participant will be (i) paid to the Plan and
credited to the ESOP Company Stock Fund in the Account of the Participant and
reinvested in

--------------------------------------------------------------------------------

 


 

 

Company Stock or (ii) paid to the Plan and credited to the ESOP Company Stock
Fund in the Account of the Participant and distributed in cash to the
Participant not later than 90 days after the close of the Plan Year in which the
dividend is paid by the Company. 

The election described in this Section 5.1.2 will be made by a Participant
pursuant to written procedures established by the Administrator.  Such election
procedures will provide the Participant with a reasonable opportunity to make
the dividend election before the dividend is paid or distributed to the
Participant, and will provide the Participant with an opportunity to change the
dividend election at least annually.  The procedures will require that a
Participant’s dividend election will be irrevocable with respect to any
particular dividend before that dividend is credited to the ESOP Company Stock
Fund in the Account of the Participant for the purpose of either being
reinvested in Company Stock or paid to the Participant within 90 days after the
Plan Year in which the dividend is paid by the Company.

Notwithstanding the foregoing, the Administrator may identify one of the options
described above to serve as a default election if a Participant fails to make an
affirmative election with respect to the Participant’s Company Stock dividend. 
Notwithstanding any other provisions of the Plan, the Administrator is
authorized to direct the investment of dividends if they are accumulated
pursuant to a Participant election to distribute them within 90 days after the
close of the Plan Year in which the dividend is paid by the Company.  Earnings
on such accumulated dividends will be allocated to the Participant’s Account
when the dividends are distributed.

5.1.3         Self-Directed Brokerage Fund

The Administrator may (but is not required to) establish Self-Directed Brokerage
Funds as additional Investment Funds for individual Participants, and may adopt
rules and procedures for Self-Directed Brokerage Funds that are different from
the rules and procedures that apply to other Investment Funds. If the
Administrator establishes such Self-Directed Brokerage Funds, the Participant
for whom a Self-Directed Brokerage Fund is established shall direct the Trustee
to invest the assets of the Self-Directed Brokerage Fund in investments that the
Participant chooses, subject to limitations imposed by the Administrator’s rules
and procedures.  In no event, however, shall the Participant be allowed to
direct the investment of such assets into any work of art, rug or antique, metal
or gem, stamp or coin, alcoholic beverage or other similar tangible personal
property if the Secretary of the Treasury shall have prohibited investment in
such property.

In the event of distributions to a Participant from the Plan that are required
by law or the terms of the Plan, including without limitation, distributions
necessary to effect compliance with nondiscrimination testing, allocation limits
and minimum required distributions, such distributions will be made first from
Investment Funds other than the Participant’s Self-Directed Brokerage Fund.  If
the assets in such Investment Funds are insufficient, the Administrator will
direct the Trustee to effect a sale of securities in the Self-Directed Brokerage
Fund and an investment exchange to the Plan’s other investment options to
provide sufficient funds for the distribution. 

18

--------------------------------------------------------------------------------

 


 

 

 

 

5.2         Investment Options

Each Participant will, by direction to the Administrator, direct that all
Deferral Contributions, After-Tax Contributions, Roth Deferral Contributions,
Matching Contributions and Rollover Contributions made by or for such
Participant be invested in one or more of the Investment Funds (but not to a
Self-Directed Brokerage Fund) in percentages which are multiples of 1%.  If a
Self-Directed Brokerage Fund has been established for a Participant, the
Participant may direct the Administrator to have funds transferred from other
Investment Funds into the Self-Directed Brokerage Fund, subject to the rules and
procedures established by the Administrator.  An investment option selected by a
Participant will remain in effect unless and until an investment change is made
by him or her and becomes effective pursuant to Section 5.3.  In the absence of
an effective investment direction, such contributions made by or for a
Participant will be invested in the Investment Fund that maximizes the goals of
liquidity and preservation of principal, as determined by the Administrator.

5.3         Change of Investment Option.

A Participant may elect and change investment options in accordance with
procedures established by the Administrator, which may, without limitation,
provide for various notice periods, various methods (including telephonic or
electronic, as permitted by applicable law) of making investment elections and
changes and various times at which investment elections or changes may become
effective.

5.4         Directions to Trustee.

The Administrator shall give appropriate and timely directions to the Trustee in
order to permit the Trustee to give effect to the investment choice and
investment change elections made under this Article and to provide funds for
distributions pursuant to Article 7.

5.5         Valuation of Trust Fund.

The fair market value of the total net assets comprising the Trust Fund and of
each Investment Fund will be determined by the Trustee as of the close of
business on each Valuation Date.  Each such valuation will be made on the basis
of the market value (as determined by the Trustee) of the Trust assets, except
that property which the Trustee determines does not have a readily determinable
market value will be valued at fair market value as determined by the Trustee in
such manner as it deems appropriate, and the Trustee’s determination of such
value will be conclusive on all interested persons for all purposes of the
Plan.  In determining such value, the Trustee shall deduct all permissible
expenses for which the Trustee has not yet obtained reimbursement from the
Employer or the Trust Fund.

19

--------------------------------------------------------------------------------

 


 

 

 

 

5.6         No Guarantee.

The Employers, the Administrator and the Trustee do not guarantee the
Participants or their Beneficiaries against loss or depreciation or fluctuation
of the value of the assets of the Trust Fund or any Investment Fund.

5.7         Securities Laws Limitations.

The Administrator may impose such investment and other restrictions under the
Plan as the Administrator, in its sole discretion, deems necessary or
appropriate to ensure compliance with the Securities Exchange Act of 1934, as
amended (“Act”), or any other applicable law.  Although Participants affected
generally will include only those Participants subject to the reporting
requirements of the Act, other participants may be affected in the discretion of
the Administrator.  No transfers will be permitted under the Plan that would
result in a violation of the Company’s insider trading policy.

20

--------------------------------------------------------------------------------

 


 

 

 

 

6.            VESTING

6.1         Fully Vested Interests

Participants shall be fully vested in their Deferral Contribution, After-Tax
Contribution, Rollover Contribution, and Roth Accounts.  A Participant shall
have a 100% vested and nonforfeitable interest in his or her Matching
Contribution Account upon completion of one year of service.  A year of service
for this purpose is a cumulative twelve month period commencing with the
Participant’s first date of employment.

6.2         Forfeitures

Any balance in the Matching Contribution Account of a Participant who terminates
his or her employment before being fully vested shall be forfeited, and shall be
used to reduce the Employer’s Matching Contributions under the Plan during the
Plan Year following the Plan Year in which the forfeiture arose.

21

--------------------------------------------------------------------------------

 


 

 

 

 

7.            DISTRIBUTIONS

7.1         Distribution Events.

Except as set forth in Sections 7.8, 7.9 or 7.10, and subject to the provisions
and restrictions in Article 12, a Participant’s interest in his or her Deferral
Contribution Account, After-Tax Contribution Account, Roth Account, Matching
Contribution Account and Rollover Account, may be distributed only after the
Participant’s Disability, termination of employment with all members of the
Controlled Group, or death.  Upon a Participant’s Disability, he or she will be
entitled to a distribution in the same form and at the same time as if he or she
had terminated employment.

7.1.1         Distribution Notice

At least 30 days and, effective January 1, 2007, not more than 180 days prior to
a distribution date, the Administrator must provide a written distribution
notice (or a summary notice as permitted under Treasury regulations) to a
Participant or Beneficiary.  The distribution notice must explain the option
forms of benefit in the Plan, including the material features and relative value
of those options, the Participant’s or Beneficiary’s right to postpone
distribution, and the consequences of failing to defer receipt of distribution.

7.1.2         Qualified Reservist Distribution

Notwithstanding any 401(k) distributions in this Plan, the Plan permits a
Participant to elect a Qualified Reservist Distribution.  A “Qualified Reservist
Distribution” is any distribution to an individual who is ordered or called to
active duty after September 11, 2001, if:  (i) the distribution is from amounts
attributable to elective deferrals in a 401(k) plan; (ii) the individual was (by
reason of being a member of a reserve component, as defined in section 101 of
title 37, United States Code) ordered or called to active duty for a period in
excess of 179 days or for an indefinite period; and (iii) the Plan makes the
distribution during the period beginning on the date of such order or call, and
ending at the close of the active duty period.

7.2         Form of Distributions (and Small Account Cash Out).

Distributions will be made in the form provided in this and the following
Sections of this Article.  A Participant or Beneficiary eligible to receive a
distribution under the Plan shall request such distribution in accordance with
procedures (including telephonic or electronic, as permitted by law) established
by the Administrator, including furnishing such information as the Administrator
may reasonably require.  Notwithstanding any other provision of this Article,
but subject to the requirements of Section 12.2, if the value of a Participant's
vested interest in his or her Accounts does not exceed $1,000, determined
according to Section 7.7 below, distribution to such Participant or Beneficiary
will be made in the form of a single lump sum payment of the full value of the
Accounts (or so much thereof to which a Beneficiary is entitled) as soon

 

22

--------------------------------------------------------------------------------

 


 

 

 

 

 as practicable after the Participant’s Disability, death, or termination of
employment with the Controlled Group.

7.2.1         Right to Receive Company Stock

The Participant (or Beneficiary) may elect to receive any distribution of all or
a portion of his or her Accounts in the form of whole shares of Company Stock
(with the value of any fractional share paid in cash) by directing the
investment of all or a portion of his or her Accounts in the Company Stock Fund
prior to any distribution.  Distributions from the Company Stock Fund will be
made in kind unless otherwise elected; provided, however, (i) that fractional
shares of Company Stock will in all cases be distributed in cash, and (ii) that
partial withdrawals may not be made through a combination of stock and cash
distributions.  Shares of Company Stock distributed by the Trustee shall be
readily tradable on an established securities market.

7.3         Distributions upon Termination of Employment.

If a Participant’s employment with the Controlled Group is terminated for any
reason other than death, such Participant shall receive his or her Account
balance in the form of a single lump sum or as periodic partial withdrawals, in
accordance with the provisions of this Article 7 (including Section 7.5.1), as
the participant elects.

7.4         Distributions upon Death.

7.4.1         If the Beneficiary is not the Participant’s Surviving Spouse and
not a Designated Beneficiary

Upon the death of a Participant, if his or her Beneficiary is not his or her
surviving Spouse, then the entire Account balance shall be paid to the
Beneficiary within five years after the Participant’s death, and after
completion of procedures established by the Administrator.

7.4.2         If the Beneficiary is the Participant’s Surviving Spouse

Upon the death of a Participant, if his or her Beneficiary is his or her
surviving Spouse, then the Beneficiary shall have the option of commencing
distributions as soon as practicable after completion of procedures established
by the Administrator, or delaying distributions, subject to the limitations in
Article 12.

7.4.3         If the Beneficiary is the Designated Beneficiary and not the
Participant’s Surviving Spouse

 

 

For distributions after December 31, 2006, a non-spouse beneficiary who is a
“designated beneficiary” under Code §401(a)(9)(E) and the regulations
thereunder, by a direct trustee-to-trustee transfer ("direct rollover"), may
roll over all or any portion of his or her distribution to an individual
retirement account the beneficiary establishes for purposes of receiving the
distribution.  In order to be able to roll over the distribution, the
distribution otherwise must satisfy the definition of an eligible rollover
distribution.  If

 

23

--------------------------------------------------------------------------------

 

 

a non-spouse beneficiary receives a distribution from the Plan, the distribution
is not eligible for a “60-day” rollover.  If the Participant’s named beneficiary
is a trust, the Plan may make a direct rollover to an individual retirement
account on behalf of the trust, provided the trust satisfies the requirements to
be a designated beneficiary within the meaning of Code §401(a)(9)(E).  A
non-spouse beneficiary may not roll over an amount which is a required minimum
distribution, as determined under applicable Treasury regulations and other
Revenue Service guidance.  If the Participant dies before his or her required
beginning date and the non-spouse beneficiary rolls over to an IRA the maximum
amount eligible for rollover, the beneficiary may elect to use either the 5-year
rule or the life expectancy rule, pursuant to Treas. Reg. §1.401(a)(9)-3,
A-4(c), in determining the required minimum distributions from the IRA that
receives the non-spouse beneficiary’s distribution.

7.5         Timing of Distributions.

Any distribution to a Participant or Beneficiary effected pursuant to this
Article shall be made as soon as administratively feasible after an event of
distribution described in Section 7.1 above, as the Participant or Beneficiary
directs, subject to the rules set forth below and in Article 12.

7.5.1         Timing of Distributions upon Disability or Termination.

If a Participant’s Account balance exceeds $1,000 after the Participant’s
service with the Controlled Group terminates or the Participant becomes
Disabled, distribution of the vested Account balance will not be made or
commenced (subject to Section 12.4) unless he or she elects to receive such
distribution.  Subject to Section 12.2, a Participant can request a distribution
at any time after termination of employment with the Controlled Group or
Disability, and such distribution will be made as soon as administratively
feasible after such request is received by the Administrator, subject to such
further notices and elections which may be required under the terms of the
Plan.  If a Participant’s Account balance is $1,000 or less, it will be
distributed to him or her in a lump sum, as soon as administratively feasible
after the applicable event.

7.5.2         Timing of Distributions to Beneficiaries.

Distribution of a Participant’s Account balance to the Participant’s Beneficiary
will be made or will commence as soon as administratively feasible following
notification to the Administrator of the Participant’s death.

7.6         Reemployment of Participant.

If a Participant who terminated employment again becomes an Employee before
receiving a distribution of his or her Account balance pursuant to this Article,
no distribution from the Trust Fund will be made while he or she is an Employee,
and amounts distributable on account of such termination will be held in the
Trust Fund until he or she is again entitled to a distribution under the Plan.

24

--------------------------------------------------------------------------------

 


 

 

 

 

7.7         Valuation of Accounts.

A Participant’s distributable Account balance will be valued as of the Valuation
Date immediately preceding the date the Account is to be distributed, except
that there will be added to the value of the Account the fair market value of
any amounts allocated to the Account under Article 4 after that Valuation Date. 

7.8         Hardship Distributions.

7.8.1         Availability of Hardship Distributions.

A Participant may request approval from the Administrator to have all or a
portion of the value of the sum of (i) his or her Deferral Contribution Account
(but excluding any earnings credited to the Deferral Contribution Account after
December 31, 1988, Qualified Non-Elective Contributions and Qualified Matching
Contributions), and (ii) his or her Rollover Account distributed to such
Participant, provided that the Participant is suffering from hardship.  A
distribution will be on account of hardship only if the distribution is
necessary to satisfy an immediate and heavy financial need of the Participant,
as defined below, and satisfies all other requirements of this Section 7.8.

7.8.2         Immediate and Heavy Financial Need.

A distribution shall be made on account of an immediate and heavy financial need
of a Participant only if the distribution is on account of:

(a)          Medical expenses described in section 213(d) of the Code incurred
by or necessary for the care of the Participant, the Participant’s Spouse, or
any of the Participant’s dependents (as defined in section 152 of the Code);

(b)          The purchase (excluding mortgage payments) of a principal residence
of the Participant;

(c)          The payment of tuition, related educational fees, and room and
board expenses, for the next 12 months (beginning with the date of distribution)
of post secondary education for the Participant or the Participant’s Spouse,
children or dependents, provided that no withdrawal will be permitted for this
purpose more than 6 months before payment is actually required to be made to the
educational institution or other appropriate person;

(d)          The need to prevent the eviction of the Participant from his or her
principal residence or the foreclosure on the mortgage of the Participant’s
principal residence;

(e)          Payments for burial or funeral expenses for the Participant’s
deceased parent, spouse, children or dependents;

25

--------------------------------------------------------------------------------

 


 

 

 

 

(f)           Expenses for repair of damage to the Participant’s principal
residence that would qualify for the casualty deduction under Code §165 (without
regard to the 10% of AGI threshold); or

(g)          Any other financial need which the Commissioner of Internal
Revenue, through the publication of revenue rulings, notices and other documents
of general applicability, may from time to time designate as a deemed immediate
and heavy financial need as provided in section 1.401(k)-1(d)(2)(iv) of the
Treasury Regulations.

7.8.3         Distributions Deemed Necessary.

A distribution shall be deemed to be necessary to satisfy an immediate and heavy
financial need only if:

(a)          The distribution does not exceed the financial need of the
Participant (including amounts necessary to pay any federal, state or local
income taxes or penalties reasonably anticipated to result from the
distribution);

(b)          The Participant has obtained all distributions (other than hardship
distributions) and all nontaxable loans currently available under all of the
Employer’s plans;

(c)          The Participant’s Deferral Contributions, After-Tax Contributions
and Roth Contributions, and all similar employee contributions under all of the
Employer’s qualified and non-qualified plans of deferred compensation shall be
suspended for a period of six months after the receipt of the hardship
distribution.

7.8.4         Method of Requesting/Form of Distribution.

The Participant’s request for a hardship distribution shall be made in
accordance with procedures (including telephonic or electronic, as permitted by
law) established by the Plan Administrator from time to time, and the
Participant shall furnish the Plan Administrator with such information as the
Plan Administrator requests in its evaluation of the Participant’s withdrawal
request.

7.8.5         Amount and Timing of Distribution.

The cumulative amount distributed to a Participant on account of hardship will
not exceed the amount set forth in subsection 7.8.1 above that has not been
previously distributed.  Distributions pursuant to this subsection will be made
as soon as administratively feasible after the Participant’s request and amounts
will be withdrawn  first, from the Participant’s Rollover Account (if any), and
then from the Participant’s Deferral Contribution account.

26

--------------------------------------------------------------------------------

 


 

 

 

 

7.9         Distributions After Age 59-1/2.

A Participant who attains age 59-1/2 and who is still employed by a Controlled
Group Member may elect a distribution of all or a portion of the amount then
credited to his or her Deferral Contribution Account, Matching Contribution
Account and Rollover Account.  Partial withdrawals will be permitted at such
times and in accordance with such procedures as will be determined by the
Administrator, provided they are permitted at least quarterly.

7.10      Distributions From After-Tax Contribution Account.

A Participant may elect a distribution of all or a portion of the amounts
credited to his or her After-Tax Contribution Account.  Partial withdrawals will
be permitted at such times and in accordance with such procedures as will be
determined by the Administrator, provided they are permitted at least
quarterly.  Distributions from a Participant’s After-Tax Contribution Account
(including amounts transferred from the prior Company Employee Stock Ownership
Plan, which was merged into the Plan) shall be made, first, from such
contributions made prior to January 1, 1987 (not including earnings thereon).  A
Participant may elect as to the order of distribution from his or her After-Tax
Account, or from other pre-tax Deferral Accounts, or partly from each.

7.11      Direct Rollovers.

7.11.1      Rollovers Permitted.

Notwithstanding any other provision herein to the contrary, a Distributee
entitled to a distribution may elect (in such form and at such time as the
Administrator may prescribe) to have all or a portion of an Eligible Rollover
Distribution paid to an Eligible Retirement Plan in a Direct Rollover. 

7.11.2      Direct Rollover of Non-Spousal Distribution.

 

 

A non-spouse beneficiary who is a “designated beneficiary” under Code
§401(a)(9)(E) and the regulations thereunder, by a direct trustee-to-trustee
transfer ("direct rollover"), may roll over all or any portion of his or her
distribution to an individual retirement account the beneficiary establishes for
purposes of receiving the distribution.  In order to be able to roll over the
distribution, the distribution otherwise must satisfy the definition of an
eligible rollover distribution.  If the Participant's named beneficiary is a
trust, the Plan may make a direct rollover to an individual retirement account
on behalf of the trust, provided the trust satisfies the requirements to be a
designated beneficiary within the meaning of Code §401(a)(9)(E).  A non-spouse
beneficiary may not roll over an amount which is a required minimum
distribution, as determined under applicable Treasury regulations and other
Revenue Service guidance.  If the Participant dies before his or her required
beginning date and the non-spouse beneficiary rolls over to an IRA the maximum
amount eligible for rollover, the beneficiary may elect to use either the 5-year
rule or the life expectancy rule, pursuant to Treas. Reg. §1.401(a)(9)-3, A-

 

27

--------------------------------------------------------------------------------

 


 

 

4(c), in determining the required minimum distributions from the IRA that
receives the non-spouse beneficiary’s distribution.

7.11.3      Amount of Rollover.

Notwithstanding the foregoing, a Distributee may make an election under this
Section only if the total amount of all Eligible Rollover Distributions made to
such Distributee during a year is reasonably expected to exceed $200. 
Furthermore, if a Distributee elects to have only a portion of an Eligible
Rollover Distribution paid in a Direct Rollover, the portion paid in a Direct
Rollover must equal at least $500.  If a Distributee’s Eligible Rollover
Distribution is $500 or less, he or she may make an election only to have all of
such distribution paid in a Direct Rollover.

7.11.4      Waiver of Notice Period.

Such distribution may commence less than 30 days after notice is given about the
Participant’s right to make a Direct Rollover, provided that the Administrator
informs the Participant that he or she has at least 30 days after receiving such
notice to consider whether or not to make a Direct Rollover and the Participant,
after receiving the notice, affirmatively elects to receive the distribution.

7.12      Restrictions on Distributions.

Article 12 sets forth certain rules under various provisions of the Code
relating to restrictions on distributions to Participants and their
Beneficiaries.

7.13      Unclaimed Distribution.

If the Administrator cannot locate a person entitled to receive a benefit under
the Plan within a reasonable period (as determined by the Administrator in its
discretion), the amount of the benefit will be treated as a forfeiture during
the Plan Year in which the period ends.  Such forfeitures will be applied in the
discretion of the Administrator (i) to pay administrative expenses under the
Plan, (ii) to reduce or offset Employers’ subsequent Matching Contributions
required under the Plan, and (iii) to correct errors, omissions and exclusions
as described in Section 9.10 below.  If a person who was entitled to a benefit
which has been forfeited under this Section makes a claim to the Administrator
or the Trustee for his or her benefit, he or she will be entitled to receive, as
soon as administratively feasible, a benefit in an amount equal to the value of
the forfeited benefit on the date of forfeiture.  This benefit will be
reinstated first from forfeitures and second from Employer contributions for
that Plan Year.

7.14      Partial Withdrawals

Any person otherwise entitled to a distribution under the Plan, to whom a
lump-sum distribution of the balance of the Accounts (or portion thereof) to
which he or she is entitled has not been made under the terms of Section 7.2,
may elect to make partial withdrawals at such time and in accordance with such
procedures as will be determined by the Administrator, provided such withdrawals
are permitted at least quarterly.

28

--------------------------------------------------------------------------------

 


 

 

 

 

7.15      Installment Distributions

In lieu of a lump sum distribution as provided in Section 7.3 and 7.4, and
subject to the limitations in Article 12, a Participant may elect to receive
distribution of his or her Account balance in monthly, quarterly, semi-annual or
annual installments.

7.16      HEART Act

7.16.1      Death Benefits.

In the case of a death occurring on or after January 1, 2007, if a Participant
dies while performing qualified military service (as defined in Code § 414(u)),
the survivors of the Participant are entitled to any additional benefits (other
than benefit accruals relating to the period of qualified military service)
provided under the Plan as if the Participant had resumed and then terminated
employment on account of death.

7.16.2      Differential Wage Payments.

For years beginning after December 31, 2008, (i) an individual receiving a
differential wage payment, as defined by Code §3401(h)(2), is treated as an
employee of the Employer making the payment, (ii) the differential wage payment
is treated as Compensation, and (iii) the Plan is not treated as failing to meet
the requirements of any provision described in Code §414(u)(1)(C) by reason of
any contribution or benefit which is based on the differential wage payment.

7.16.3      Severance From Employment.

Notwithstanding Section 7.16.2(i), for years beginning after December 31, 2008,
for purposes of Code §401(k)(2)(B)(i)(I), an individual is treated as having
been severed from employment during any period the individual is performing
service in the uniformed services described in Code §3401(h)(2)(A).

a.         Suspension of deferrals.  If an individual elects to receive a
distribution by reason of severance from employment, death or disability, the
individual may not make an elective deferral or employee contribution during the
6-month period beginning on the date of the distribution.

b.         Nondiscrimination requirement.  Section 7.16.2(iii) applies only if
all employees of the Employer performing service in the uniformed services
described in Code §3401(h)(2)(A) are entitled to receive differential wage
payments (as defined in Code §3401(h)(2)) on reasonably equivalent terms and, if
eligible to participate in a retirement plan maintained by the employer, to make
contributions based on the payments on reasonably equivalent terms (taking into
account Code §§410(b)(3), (4), and (5)).

 

29

--------------------------------------------------------------------------------

 


 

 

 

 

8.            SPECIAL RULES REGARDING ACQUISITIONS, DISPOSITIONS & TRANSFERS

8.1         Service Crediting

The Administrator may, but is not required to, grant past service credit to
those individuals who are employed by a business acquired by Controlled Group
Members (referred to herein as an “Acquisition Business”) at the time it became
a Controlled Group Member.  Such grant would provide that the period of time
that such individuals were in the employ of the Acquisition Business prior to
its becoming part of the Controlled Group would count as a period of employment
for purposes of eligibility for Matching Contributions.  Any such grant shall be
made either by an amendment to the Plan or by the Administrator maintaining a
record of such service on the books of the Plan, and reflecting such grant in an
appropriate document.

8.2         Transfer From Another Qualified Plan in Controlled Group.

If a Participant is also a participant in another Qualified Plan which is
sponsored by an Acquisition Business or Controlled Group Member, the Participant
may direct the Trustee, subject to the approval of the Administrator, to accept
from such Qualified Plan an amount representing such Participant’s interest in
such plan, to be held by the Trustee subject to all of the terms and conditions
of the Plan and Trust Agreement, in the Participant’s Rollover Account;
provided, however, that property other than cash shall not be transferred to the
Trustee without the Administrator’s approval, and provided, further, that the
Administrator may establish such procedures (including but not limited to
required notice periods) as the Administrator shall deem appropriate, which must
be followed by the Participant as a condition to such a transfer of assets.  The
Administrator may not approve any transfer to the Plan if such transfer would
require the Plan to offer benefits, rights and features not offered under the
Plan in order to comply with the requirements of Code section 411(d) and the
regulations thereunder. Amounts transferred to the Plan from another Qualified
Plan, other than such amounts transferred in a direct rollover transfer within
the meaning of Code section 401(a)(31), shall retain all benefits, rights, and
features provided under the Qualified Plan and protected under Code section
411(d)(6), except to the extent that such benefits, rights and features may be
eliminated under the regulations under Code section 411(d)(6).

30

--------------------------------------------------------------------------------

 


 

 

 

 

9.            ADMINISTRATION OF THE PLAN AND TRUST AGREEMENT

9.1         Administrator.

The Company will have all authority, rights and responsibility of the
Administrator hereunder.  Any action taken by the Company as Administrator may
be taken by any one of its officers authorized by the Board, or any other person
authorized by such officers to act on the Company’s behalf in its capacity as
Administrator.

9.2         Employees of the Administrator.

The Administrator may employ and suitably compensate such persons or
organizations to render advice with respect to the duties of the Administrator
under the Plan as the Administrator determines to be necessary or desirable.

9.3         Expenses and Compensation.

The expenses of the Administrator properly incurred in the performance of its
duties under the Plan will be paid from the Trust Fund, unless the Employers in
their discretion pay such expenses.  To the extent Plan expenses are paid from
the Trust Fund, the Administrator will establish procedures for allocating such
expenses to the Accounts of Participants, including procedures based on
transactions which involve such Participant’s Accounts.

9.4         General Powers and Duties of the Administrator.

The Administrator will have the full power and responsibility to administer the
Plan and the Trust Agreement and to construe and apply their provisions.  For
purposes of ERISA, the Administrator will be the Named Fiduciary with respect to
the operation and administration of the Plan and the Trust Agreement; provided,
however, that the Administrator shall have no responsibility for or control over
the funding, investment or management of Plan assets, except as specifically
provided in this Plan.  In addition, the Administrator will have the powers and
duties granted by the terms of the Trust Agreement.  The Administrator, and all
other persons with discretionary control respecting the operation,
administration, control or management of the Plan, the Trust Agreement or the
Trust Fund, will perform their duties under the Plan and the Trust Agreement
solely in the interests of Participants and their Beneficiaries.

9.5         Specific Powers and Duties of the Administrator.

The Administrator will administer the Plan and have all powers necessary to
accomplish that purpose, including the following: (i) resolving all questions
relating to the eligibility of Employees to become Participants; (ii)
determining the amount of benefits payable to Participants or their
Beneficiaries and determining the time and manner in which such benefits are to
be paid; (iii) authorizing and directing all disbursements by the Trustee from
the Trust Fund; (iv) engaging any administrative, legal, medical, accounting,
clerical or other services it deems appropriate in administering the Plan or the
Trust Agreement; (v) in its sole and absolute discretion

31

--------------------------------------------------------------------------------

 


construing and interpreting the Plan and the Trust Agreement (including, without
limitation, by supplying omissions from, correcting deficiencies in, or
resolving inconsistencies or ambiguities in, the language of the Plan and the
Trust Agreement) and adopting and amending rules for administration of the Plan
and the Trust Agreement which are not inconsistent with the terms of such
documents; (vi) compiling and maintaining all records it determines to be
necessary, appropriate or convenient in connection with the administration of
the Plan and the Trust Agreement; and (vii) determining the disposition of
assets in the Trust Fund if the Plan is terminated.

9.6         Allocation of Fiduciary Responsibility.

The Administrator from time to time may delegate to any other persons or
organizations any of its rights, powers, duties and responsibilities with
respect to the operation and administration of the Plan and the Trust Agreement
that are permitted to be delegated under ERISA.  Any such allocation or
delegation will be made in writing, will be reviewed periodically by the
Administrator, and will be terminable upon such notice as the Administrator in
its discretion deems reasonable and proper under the circumstances.  Whenever a
person or organization has the power and authority under the Plan or the Trust
Agreement to delegate discretionary authority respecting the administration of
the Plan or the Trust Fund to another person or organization, the delegating
party’s responsibility with respect to such delegation is limited to the
selection of the person to whom authority is delegated and the periodic review
of such person’s performance and compliance with applicable law and
regulations.  Any breach of fiduciary responsibility by the person to whom
authority has been delegated which is not proximately caused by the delegating
party’s failure to properly select or supervise, and in which breach the
delegating party does not otherwise participate, will not be considered a breach
by the delegating party.

9.7         Notices, Statements and Reports.

The Company will be the “administrator” of the Plan as defined in ERISA section
3(16)(A) for purposes of the reporting and disclosure requirements imposed by
ERISA and the Code.

9.8         Claims Procedure.

The claims procedure set forth in this Section 9.8 shall be the procedure for
the resolution of disputes and disposition of claims arising under the Plan. 
For the purposes of this Section 9.8, a request for resolution of a dispute is
considered a claim.

9.8.1         Filing Claim for Benefits.

 

 

If a Participant or Beneficiary does not receive the benefits which he or she
believes he or she is entitled to receive under the Plan, he or she may file a
claim for benefits with the Administrator.  All claims will be made in writing
and will be signed by the claimant.  If the claimant does not furnish sufficient
information to determine the

 

32

--------------------------------------------------------------------------------

 


 

 

validity of the claim, the Administrator will indicate to the claimant any
additional information which is required.

9.8.2         Notification by the Administrator.

Each claim will be approved or disapproved by the Administrator within 90 days
following the receipt of the information necessary to process the claim.  The 90
day claims review period may be extended an additional 90 days, provided that
notice of such extension of time is given the claimant within the first 90 day
period.  If the Administrator denies a claim for benefits in whole or in part,
the Administrator will notify the claimant in writing of the denial of the
claim.  Such notice by the Administrator will also set forth, in a manner
calculated to be understood by the claimant, the specific reason for such
denial, the specific Plan provisions on which the denial is based, a description
of any additional material or information necessary to perfect the claim with an
explanation of why such material or information is necessary, and an explanation
of the Plan’s claim review procedure as set forth in subsection 9.8.3.  If no
action is taken by the Administrator on a claim within 90 days, the claim will
be deemed to be denied for purposes of the review procedure.

9.8.3         Review Procedure.

A claimant may appeal a denial of his or her claim by requesting a review of the
decision by the Administrator or a person designated by the Administrator, which
person will be a Named Fiduciary for purposes of this Section.  An appeal must
be submitted in writing within 60 days after the denial and must (i) request a
review of the claim for benefits under the Plan, (ii) set forth all of the
grounds upon which the claimant’s request for review is based and any facts in
support thereof, and (iii) set forth any issues or comments which the claimant
deems pertinent to the appeal.  The Administrator or the Named Fiduciary
designated by the Administrator will make a full and fair review of each appeal
and any written materials submitted in connection with the appeal.  The
Administrator or the Named Fiduciary designated by the Administrator will act
upon each appeal within 60 days after receipt thereof unless special
circumstances require an extension of the time for processing, in which case a
decision will be rendered as soon as possible but not later than 120 days after
the appeal is received.  The claimant will be given the opportunity to review
pertinent documents or materials upon submission of a written request to the
Administrator or Named Fiduciary, provided the Administrator or Named Fiduciary
finds the requested documents or materials are pertinent to the appeal.  On the
basis of its review, the Administrator or Named Fiduciary will make an
independent determination of the claimant’s eligibility for benefits under the
Plan.  The decision of the Administrator or Named Fiduciary on any claim for
benefits will be final and conclusive upon all parties thereto.  If the
Administrator or Named Fiduciary denies an appeal in whole or in part, it will
give written notice of the decision to the claimant, which notice will set forth
in a manner calculated to be understood by the claimant the specific reasons for
such denial and which will make specific reference to the pertinent Plan
provisions on which the decision was based.

33

--------------------------------------------------------------------------------

 


 

 

 

 

9.8.4         Claims Must Be Timely.

A claim may be denied if it is not timely.  To be considered timely under the
Plan’s claim review procedure, a claim must be filed with the Administrator
within one (1) year after the claimant knew or reasonably should have known of
the principal facts upon which the claim is based.  If or to the extent that the
claim relates to a failure to effect a Participant’s or Beneficiary’s investment
directions or a Participant’s election regarding contributions, the one (1) year
period shall be thirty (30) days.

9.9         Service of Process.

The Administrator may from time to time designate an agent of the Plan for the
service of legal process.  In the absence of such a designation, the Company
will be the agent of the Plan for the service of legal process.

9.10      Corrections.

If an error or omission is discovered in the Accounts of a Participant, or in
the amount distributed to a Participant, or if an Employee is determined to have
been improperly or mistakenly excluded from participation in the Plan, the
Administrator will make such equitable adjustments in the records of the Plan as
may be necessary or appropriate to correct such error, omission or exclusion as
of the Plan Year in which such error, omission or exclusion is discovered. 
Further, an Employer may, in its discretion, make a special contribution to the
Plan, to be allocated by the Administrator only to the Account of one or more
Employees or Participants to correct such error, omission or exclusion.

9.11      Payment to Minors or Persons Under Legal Disability.

If any benefit becomes payable to a minor or to a person under a legal
disability, payment of such benefit will be made only to the conservator or the
guardian of the estate of such person appointed by a court of competent
jurisdiction or such other person or in such other manner as the Administrator
determines is necessary to ensure that the payment will legally discharge the
Plan’s obligation to such person.

9.12      Uniform Application of Rules and Policies.

The Administrator in exercising its discretion granted under any of the
provisions of the Plan or the Trust Agreement will do so only in accordance with
rules and policies established by it which will be uniformly applicable to all
Participants and Beneficiaries.

9.13      Funding Policy.

The Plan is to be funded through Employer and Participant contributions and
earnings on such contributions, and benefits will be paid to Participants and
Beneficiaries as provided in the Plan.

34

--------------------------------------------------------------------------------

 


 

 

 

 

9.14      The Trust Fund.

The Trust Fund will be held by the Trustee for the exclusive benefit of
Participants and Beneficiaries.  The assets held in the Trust Fund will be
invested and reinvested in accordance with the terms of the Trust Agreement,
which is hereby incorporated into and made a part of the Plan.  All benefits
will be paid solely out of the Trust Fund, and no Employer will be otherwise
liable for benefits payable under the Plan.

35

--------------------------------------------------------------------------------

 


 

 

 

 

10.         LIMITATIONS ON CONTRIBUTIONS AND ALLOCATIONS TO PARTICIPANTS’
ACCOUNTS

10.1      Priority over Other Contribution and Allocation Provisions.

The provisions set forth in this Article supersede any conflicting provisions of
this Plan. 

10.2      Definitions Used in this Article.

The following words and phrases will have the meanings set forth below, for
purposes of this Article only.

10.2.1      Annual Addition.

“Annual Addition” means the sum of Deferral Contributions, After-Tax
Contributions, Roth Contributions, Matching Contributions, and profit sharing
contributions credited to the Participant under the Plan and all other defined
contribution plans maintained by Controlled Group Members for the Limitation
Year, and, if the Participant is a Key Employee (pursuant to subsection 13.2.8)
for the applicable or any prior Limitation Year, medical benefits provided
pursuant to Code section 419A(d)(1) (“Welfare Fund”) for the Limitation Year.

A Participant’s Annual Addition will not include (i) any amounts allocated to
his Rollover Account, or (ii) Deferral Contributions (and corresponding Matching
Contributions) that are in excess of the Code section 402(g) amount and that are
refunded by April 15 of the following Plan Year.  A corrective allocation
pursuant to Section 9.10 will be considered an Annual Addition for the
Limitation Year to which it relates.

A Participant’s Annual Addition shall not exceed the amount provided under Code
Section 415(c) and the regulations issued thereunder, including the Final 415
Regulations.

10.2.2      Compensation.

“Compensation” shall be determined at the election of the Administrator as an
definition of Compensation that satisfies Code section 414(s) and the Treasury
Regulations thereunder.  Compensation of an Employee taken into account for
purposes of determining excess Deferral Contributions under Section 10.6 and
excess Matching Contributions under Section 10.7 in any Plan Year shall be
limited as set forth in subsection 1.10.1.

10.2.3      Defined Benefit Plan.

“Defined Benefit Plan” means a Qualified Plan other than a Defined Contribution
Plan.

36

--------------------------------------------------------------------------------

 


 

 

 

 

10.2.4      Defined Contribution Plan.

“Defined Contribution Plan” means a Qualified Plan described in Code section
414(i).  References to a Defined Contribution Plan shall also refer to a Welfare
Fund, as appropriate under Code section 415 and the regulations thereunder.

10.2.5      Eligible Employee and Eligible Highly Compensated Employee.

“Eligible Employee and eligible Highly Compensated Employee” means an Employee
eligible to become a Participant under the provisions of Article 2.

10.2.6      Highly Compensated Employee.

“Highly Compensated Employee” includes any Employee who (1) was a five percent
owner of the Employer at any time during the current Plan Year or the preceding
Year, or (2) received more than $110,000 in compensation in the preceding Plan
Year (as defined in Code section 414(q)(4) and adjusted under Code section
415(d)).

10.2.7      Includable Compensation.

“Includable Compensation” means the Employee’s compensation in the amount
reported by the Employer or any Controlled Group Member as “Wages, tips, other
compensation” for purposes of Internal Revenue Service Form W-2, Box 1, or any
successor method of reporting under Code section 6041(d).

10.2.8      Limitation Year.

“Limitation Year” means the 12 consecutive month period used by a Qualified Plan
for purposes of computing the limitations on benefits and annual additions under
Code section 415.  The Limitation Year for this Plan is the Plan Year.

10.2.9      Maximum Annual Addition.

“Maximum Annual Addition” means with respect to a Participant (except as
otherwise permitted by Section 3.2.1(b) and Code section 414(v)), an Annual
Addition equal to the lesser of (i) $49,000 (as adjusted for the cost of living
pursuant to Code section 415(d)) or (ii) 100% of the Participant’s Includable
Compensation.

10.3      Excess Allocations.

10.3.1      Correcting an Excess Annual Addition.

 

If the amount otherwise allocable to a Participant's Account would exceed the
Maximum Annual Addition (resulting from a reasonable error in estimating an
employee's Compensation or in determining the amount of After-Tax Contributions
or Deferral Contributions or other facts and circumstances acceptable to the
Internal

--------------------------------------------------------------------------------

 


 

 

 

 

 Revenue Service), the Administrator shall dispose of the excess amount in
accordance with the Employee Plans Compliance Resolution System (EPCRS).

10.3.2      Correcting a Multiple Plan Excess.

If, in addition to this Plan, the Participant is covered under another Defined
Contribution Plan maintained by a Controlled Group Member during the Limitation
Year the Annual Addition which may be credited to a Participant’s Account under
this Plan for any such Limitation Year will not exceed the Maximum Annual
Addition reduced by the Annual Addition credited to a Participant’s accounts
under the other Defined Contribution Plans for the same Limitation Year.

10.4      Excess Deferral Contributions Under Code section 401(k).

10.4.1      Actual Deferral Percentage Test - Prior Year Testing Method.

Notwithstanding the provisions of Article 3, for any Plan Year,

(a)          the actual deferral percentage (as defined in subsection 10.4.3)
for the group of eligible Highly Compensated Employees for the Plan Year shall
not exceed the actual deferral percentage for the group comprised of all other
eligible Employees for the preceding Plan Year multiplied by 1.25, or

(b)          the excess of the actual deferral percentage for the group of
eligible Highly Compensated Employees for the Plan Year over the actual deferral
percentage for the group comprised of all other eligible Employees for the
preceding Plan Year shall not exceed 2 percentage points; and the actual
deferral percentage for the group of eligible Highly Compensated Employees for
the Plan Year shall not exceed the actual deferral percentage for the group
comprised of all other eligible Employees for the preceding Plan Year multiplied
by 2.

10.4.2      Aggregation and Disaggregation of Plans.

If two or more plans which include cash or deferred arrangements are considered
as one plan for purposes of Code Sections 401(a)(4) or 410(b), such arrangements
included in such plans shall be treated as one arrangement for the purposes of
subsection 10.4.1; and if any eligible Highly Compensated Employee is a
participant under two or more cash or deferred arrangements of the Controlled
Group, all such arrangements shall be treated as one cash or deferred
arrangement for purposes of determining the deferral percentage with respect to
such eligible Highly Compensated Employee. If the Plan benefits Employees who
are covered by a collective bargaining agreement, the portion of the Plan
covering such union Employees will be treated as a separate plan (or multiple
plans for various union groups as determined by the Administrator) for the
purposes of subsection 10.4.1.

38

--------------------------------------------------------------------------------

 


 

 

 

 

10.4.3      Definition of Actual Deferral Percentage.

For the purposes of this Section, the actual deferral percentage for a specified
group of eligible Employees for a Plan Year shall be the average of the ratios
(calculated separately for each eligible Employee in such group) of (i) the
amount of Deferral Contributions actually paid to the Trust Fund for each such
eligible employee for such Plan Year (including any “excess deferrals” described
in Section 3.2) to (ii) the eligible Employee’s Compensation (as defined in
subsection 10.2.2 for such Plan Year).  The actual deferral percentage for an
eligible Employee who makes no Deferral Contribution during the Plan Year shall
be taken into account and shall be zero.

10.4.4      Suspension of Deferral Contributions.

If at any time during a Plan Year the Administrator determines, on the basis of
estimates made from information then available, that the limitation described in
subsection 10.4.1 above will not be met for the Plan Year, the Administrator in
its discretion may reduce or suspend the Deferral Contributions of one or more
Participants who are Highly Compensated Employees to the extent necessary (i) to
enable the Plan to meet such limitation or (ii) to reduce the amount of excess
Deferral Contributions that would otherwise be distributed pursuant to
subsection 10.4.5 below.

10.4.5      Distribution of Excess Contributions.

If the actual deferral percentage test of subsection 10.4.1 is not satisfied
based upon the Deferral Contributions made for the Plan Year, the Administrator
shall determine the maximum actual deferral percentage for Highly Compensated
Employees that would satisfy the test.  For all Highly Compensated Employees
whose individual actual deferral percentage exceeds such maximum percentage, the
Administrator shall calculate excess Deferral Contributions by subtracting the
product of such maximum percentage and the Highly Compensated Employee’s
Compensation from the Highly Compensated Employee’s actual Deferral
Contributions for the Plan Year.  The total of all such excess Deferral
Contribution amounts for the Plan Year shall constitute the “excess
contributions” under the Plan for the Plan Year.  The Administrator shall direct
the Trustee to distribute such “excess contributions” (adjusted for Trust Fund
earnings and losses in the manner described in subsection 4.4.3, except that for
Plan Years beginning after December 31, 2007, the Administrator will not
calculate and the Trustee will not distribute allocable income for the gap
period (i.e., the period after the close of the Plan Year in which the excess
contribution occurred and prior to the distribution)) to the extent
administratively feasible, on or before March 15th of the following Plan Year
and in no event later than the end of the following Plan Year, in accordance
with the following leveling method:

(a)          The Administrator shall reduce the Deferral Contributions for the
Highly Compensated Employee with the largest dollar amount of Deferral
Contributions by the amount equal to the lesser of the total "excess
contributions" for all Highly Compensated Employees or the dollar amount that
would cause his or her Deferral Contribution dollar amount to equal that of the

39

--------------------------------------------------------------------------------

 


Highly Compensated Employee with the next largest Deferral Contribution dollar
amount for the Plan Year.  The Administrator shall then reduce equally the
Deferral Contributions for the two Highly Compensated Employees with the largest
Deferral Contribution dollar amounts, and then reduce equally for the three
Highly Compensated Employees with the largest Deferral Contribution dollar
amounts, and so forth, until the sum of all such reductions equals the “excess
contributions” for the Plan Year.

(b)          The Administrator shall thereupon direct the Trustee to refund the
amounts by which Deferral Contributions are reduced under subparagraph (a) above
(less any amount of such Deferral Contributions refunded under subsection 3.2.2)
to the respective Highly Compensated Employees.  The refunds shall first be made
from Deferral Contributions not subject to Matching Contributions under Section
3.4.  Any Matching Contributions shall be forfeited and applied to reduce any
subsequent Employer Contribution.

10.4.6      Qualified Non-Elective Contributions.

Notwithstanding the foregoing, within 12 months after the end of the Plan Year,
an Employer may make a special Qualified Non-Elective Contribution on behalf of
a class of Participants designated by the Employer in an amount sufficient to
satisfy the actual deferral percentage test set forth in subsection 10.4.1.

10.5      Excess Matching Contributions Under Code Section 401(m).

10.5.1      Actual Contribution Percentage Test - Prior Year Testing Method.

Notwithstanding the provisions of Article 3, for any Plan Year,

(a)          the actual contribution percentage (as defined in subsection
10.5.3) for the group of eligible Highly Compensated Employees for the Plan Year
shall not exceed the actual contribution percentage for the group comprised of
all other eligible Employees for the preceding Plan Year multiplied by 1.25, or

(b)          the excess of the actual contribution percentage for the group of
eligible Highly Compensated Employees for the Plan Year over the actual
contribution percentage for the group comprised of all other eligible Employees
for the preceding Plan Year shall not exceed 2 percentage points; and the actual
contribution percentage for the group of eligible Highly Compensated Employees
for the Plan Year shall not exceed the actual contribution percentage for the
group comprised of all other eligible Employees for the preceding Plan Year
multiplied by 2.

40

--------------------------------------------------------------------------------

 


 

 

 

 

10.5.2      Aggregation and Disaggregation of Plans.

If the Plan benefits Employees who are covered by a collective bargaining
agreement, the portion of the Plan covering such union Employees will be treated
as a separate plan (or multiple plans for various union groups as determined by
the Administrator) for the purposes of subsection 10.5.1.

10.5.3      Definition of Actual Contribution Percentage.

For the purposes of this Section, the contribution percentage for a specified
group of eligible Employees for a Plan Year shall be the average of the ratios
(calculated separately for each eligible Employee in such group) of (i)  the sum
of the After-Tax Contributions, Roth Contributions and the Matching
Contributions paid under the Plan by or on behalf of each such eligible Employee
for such Plan Year to (ii) the eligible Employee’s Compensation for such Plan
Year.  The contribution percentage of an eligible Employee who makes no Deferral
or After-Tax or Roth Contribution during the Plan Year shall be taken into
account and shall be zero.

For purposes of determining whether the Plan satisfies the actual contribution
percentage test of Code section 401(m), the requirements of section 401(m) of
the Code and the Treasury Regulations thereunder (in particular concerning the
aggregation of plans), are incorporated herein by this reference.

10.5.4      Treatment of Excess Aggregate Contributions.

If the contribution percentage test of subsection 10.5.1 is not satisfied based
upon the After-Tax, Roth and Matching Contributions made for the Plan Year, the
Administrator shall determine the maximum contribution percentage for Highly
Compensated Employees that would satisfy the test.  For any Highly Compensated
Employee whose individual contribution percentage exceeds such maximum
percentage, the Administrator shall calculate excess After-Tax, Roth and
Matching Contributions by subtracting the product of such maximum percentage and
the Highly Compensated Employee’s Compensation from the After-Tax, Roth and
Matching Contributions allocated to the Highly Compensated Employee’s Account
for the Plan Year.  The total of all such excess Matching Contribution amounts
for the Plan Year shall constitute the “excess aggregate contributions” under
the Plan for the Plan Year.  The Administrator shall direct the Trustee to
distribute such “excess aggregate contributions” (adjusted for Trust Fund
earnings and losses in the manner described in subsection 4.4.3, except that for
Plan Years beginning after December 31, 2007, the Administrator will not
calculate and the Trustee will not distribute allocable income for the gap
period (i.e., the period after the close of the Plan Year in which the excess
aggregate contribution occurred and prior to the distribution)) to the extent
administratively feasible on or before March 15th of the following Plan Year
(and in no event later than the end of the Plan Year), in accordance with the
following leveling method:

41

--------------------------------------------------------------------------------

 


 

 

 

 

(a)          The Administrator shall reduce the After-Tax and Roth Contributions
for the Highly Compensated Employee with the largest dollar amount of After-Tax
and Roth Contributions by the amount equal to the lesser of the total “excess
aggregate contributions” for all Highly Compensated Employees or the dollar
amount that would cause his or her After-Tax and Roth Contribution dollar amount
to equal that of the Highly Compensated Employee with the next largest After-Tax
and Roth Contribution dollar amount for the Plan Year.  The Administrator shall
then reduce equally the After-Tax and Roth Contributions for the two Highly
Compensated Employees with the largest After-Tax and Roth Contribution dollar
amounts, and then reduce equally for the three Highly Compensated Employees with
the largest After-Tax and Roth Contribution dollar amounts, and so forth, until
the sum of all such reductions equals the “excess aggregate contributions” for
the Plan Year.

(b)          The Administrator shall thereupon direct the Trustee to distribute
the amounts by which After-Tax and Roth Contributions are reduced under
subparagraph (a) above to the respective Highly Compensated Employees.

(c)          To the extent the process described in subsection 10.5.4(a) is not
sufficient to fully correct the “excess aggregation contributions” for the Plan
Year, the same process will be used to reduce Matching Contributions for Highly
Compensated Employees.

10.5.5      Order of Determinations.

The determination of excess aggregate contributions under this Section shall be
made after (i) first determining the excess deferrals under Section 3.2, and
(ii) then determining the excess contributions under Section 10.4.

10.5.6      Qualified Matching Contribution.

Notwithstanding the foregoing, within 12 months after the end of the Plan Year,
an Employer may make a special Qualified Matching Contribution on behalf of a
class of Participants designated by the Employer in an amount sufficient to
satisfy the Actual Contribution Percentage test set forth in subsection 10.5.1.

10.6      Gap Period Income on Distributed Excess Contributions and Excess
Aggregate Contributions.

This Section applies to excess contributions (as defined in Code §401(k)(8)(B))
and excess aggregate contributions (as defined in Code §401(m)(6)(B)).  The Plan
Administrator will not calculate and distribute allocable income for the gap
period (i.e., the period after the close of the Plan Year in which the excess
contribution or excess aggregate contribution occurred and prior to the
distribution).

42

--------------------------------------------------------------------------------

 


 

 

 

 

10.7      Plan Termination Distribution Availability.

For purposes of determining whether the Employer maintains an alternative
defined contribution plan (described in Treas. Reg. §1.401(k)-1(d)(4)(i)) that
would prevent the Employer from distributing elective deferrals (and other
amounts, such as QNECs, that are subject to the distribution restrictions that
apply to elective deferrals) from a terminating 401(k) plan, an alternative
defined contribution plan does not include an employee stock ownership plan
defined in Code §§4975(e)(7) or 409(a), a simplified employee pension as defined
in Code §408(k), a SIMPLE IRA plan as defined in Code §408(p), a plan or
contract that satisfies the requirements of Code §403(b), or a plan that is
described in Code §§457(b) or (f).

43

--------------------------------------------------------------------------------

 


 

 

 

 

11.         PLAN LOANS

11.1      Authorization. 

The Administrator is authorized to administer the loan program, and to adopt
from time to time such forms and procedures as it considers necessary or
appropriate to administer the loan program. The Administrator may appoint an
agent to administer the loan program in accordance with the Administrator’s
prescribed forms and procedures.

11.2      Conditions and Limitations

Plan loans made to Participants will be made on a reasonably equivalent basis.
Plan loans may be subject to conditions and limitations adopted by the
Administrator that are not inconsistent with the Plan and those conditions and
limitations within this Section 11.2.  Loans to a Participant shall not be made
from such Participant’s Roth Account.

11.2.1      Eligibility 

Employees, and other Participants who are “parties in interest” within the
meaning of ERISA section 3(14), who have an Account balance, may apply for
loans. A Participant may have only one outstanding loan at any one time.

11.2.2      Maximum Principal Amount 

The maximum principal amount of any loan is the lesser of (i) fifty percent
(50%) of the balance of the Participant’s Account, determined on the day of the
loan, minus the balance of all other loans from all other qualified plans of the
Employer, outstanding on that date, or (ii) $50,000, minus the highest
outstanding principal balance of loans from the Plan, and from all other
qualified plans of the Employer, to the Participant during the period of one
year ending on the day preceding the origination of the loan being requested.

Amounts held in a Self-Directed Brokerage Fund, if any, will be included in the
calculation of the maximum principal amount available for a loan but may not be
used as a source for a loan.  Therefore, if a Participant has amounts in a
Self-Directed Brokerage Fund, the maximum that that Participant may borrow is
the lesser of the maximum available amount calculated according to the formula
described above or the Participant’s Account balance minus the portion held in
the Participant’s Self-Directed Brokerage Fund.

11.2.3      Minimum Principal Amount 

The minimum principal amount of any loan is $1,000.

44

--------------------------------------------------------------------------------

 


 

 

 

 

11.2.4      Duration

The repayment period of any general purpose loan will be no more than five (5)
years.  The repayment period of any primary residence loan will be no more than
ten (10) years.

11.2.5      Repayment Method 

A loan will generally be repaid in substantially equal installments by payroll
deduction from each paycheck. If the Participant is not an active Employee or if
the amount of the Participant’s paycheck is insufficient to make any repayment
when due, the Participant must make scheduled payments directly to the Trustee
at the address provided by the Administrator.

11.2.6      Timing of Repayment

Repayment will begin with the first payroll as soon as administratively
practicable following the loan issuance.

If a Participant is granted an authorized unpaid leave of absence as determined
by the Administrator, the Participant’s loan payments will be suspended for a
period of up to one year upon request. When the Participant returns to active
employment with the Employer, payments will resume through payroll deduction.
The amount of each periodic payment will be adjusted, so that the unpaid balance
will continue to be paid in equal installments in amounts sufficient to retire
the entire loan indebtedness (principal and interest) by the original maturity
date of the loan.

11.2.7      Plan Accounting

The distribution of the proceeds of a loan will be charged solely against the
Participant’s Account, and against the various investments within that Account
(excluding a Self-Directed Brokerage Fund) on a pro rata basis. All repayments
of principal and interest will be credited solely to the Participant’s Account
and invested in accordance with the Participant’s then current election option
for new contributions (excluding elections to invest in any Self-Directed
Brokerage Fund) as determined in Section 5.2. The unpaid principal balance of a
loan will be reflected as a receivable for the Participant’s Account.  The
Participant will be required to pay the administrative expenses incurred by the
Trustee and the Administrator in connection with a loan, and any such expenses
not paid directly by the Participant will be charged against the Participant’s
Account.

11.2.8      Interest Rate

 

The rate of interest charged will be a reasonable rate that provides the Plan
with a return commensurate with the interest rate charged by persons in the
business of lending money for loans which would be made under similar
circumstances. The rate will be determined in a manner prescribed in the
Administrator's loan procedures as

--------------------------------------------------------------------------------

 


 

 

 

 

adopted from time to time. The interest rate so determined will remain fixed
throughout the duration of the loan.

11.2.9      Security

Each loan will be secured by the assignment of up to fifty percent (50%) of the
Participant’s Account balance.  No other security will be required or accepted.

11.3      Loan Default

Other than for payments suspended during an authorized unpaid leave of absence,
if a Participant fails to make an installment payment on a loan when due, and
this failure continues for thirty (30) days, the loan will be treated as in
default. The Administrator will give the Participant written notice of the right
to cure the default by making up missed payments or repaying the loan in full. 
If a failure to make an installment repayment is not cured by ninety (90) days
from the date of the first missed payment, the default will be final. The Plan
is authorized to offset the entire outstanding amount of the loan against the
Participant’s Account at the time the Participant is eligible for a distribution
from the Plan.  If a Participant experiences a default as described in this
paragraph, that Participant will be ineligible for any future loans from the
Plan.

If a distribution is required to be made under a QDRO affecting a Participant’s
Account, and the distribution would exceed the amount of that Participant’s
interest in the Plan, less the outstanding loan balance, then the loan will be
deemed to be in default and will be immediately payable.  The Participant will
have ninety (90) days to cure this default. Failure to do so will result in the
consequences outlined above, including ineligibility for any future loans from
the Plan.

11.4      Termination of Employment

A Participant will have ninety (90) days from termination of employment to repay
a loan in full (unless the Participant continues to be a “party in interest”
within the meaning of ERISA section 3(14), in which case the Participant must
continue to make scheduled payments directly to the Trustee when due). If the
Participant is required to and does not repay a loan within ninety (90) days of
termination, the unpaid loan balance will be treated as a distribution paid
directly to the Participant. If a Participant takes a distribution of the
Participant’s Account balance before repaying the Participant’s loan, the
distribution will consist first of the unpaid loan balance and then of any
remaining cash balance in the Participant’s Account. For any amounts actually
distributed in cash the Participant will continue to have the ability to request
a distribution in the form of IDACORP, Inc. stock.

11.5      Procedure for Applying for and Accepting Loans

The Administrator will establish procedures for applying for and accepting
loans, which will create a legally enforceable agreement between the Participant
and the Plan. At a minimum, by agreeing to the terms of the loan, a Participant
will make an

46

--------------------------------------------------------------------------------

 


 

 

 

 

irrevocable agreement to repay the loan through payroll deduction (provided the
Participant is an active Employee at that time), and will assign and grant to
the Plan a security interest of up to fifty percent (50%) of the balance of the
Participant’s Account.

11.6      Approval or Denial

The Administrator will approve or deny loans based solely on the basis of this
Article 11. There shall be no discretion to grant or deny a loan request.
Denials shall be processed under the claims procedure rules of the Plan listed
in Section 9.8.

11.7      Repayment in Full

The entire balance of the loan may be repaid at any time, without penalty or
service fee, by certified check made payable to the Trustee, and sent to the
address provided by the Administrator.

11.8      Tax Reporting

To the extent required by section 72(p) of the Code, the Trustee shall report,
from time to time, distributions of income in connection with loans made under
this Plan. The operation of those tax rules is entirely independent of the rules
of the Plan.

11.9      Truth in Lending

This Plan shall make all disclosures required under federal truth-in-lending
regulations (Regulation Z issued by the Board of Governors of the Federal
Reserve System).

47

--------------------------------------------------------------------------------

 


 

 

 

 

12.         RESTRICTIONS ON DISTRIBUTIONS TO PARTICIPANTS AND BENEFICIARIES

12.1      Priority over Other Distribution Provisions.

The provisions set forth in this Article supersede any conflicting provisions of
this Plan.

12.2      Restrictions on Distributions Prior to Severance from Employment.

A Participant’s Deferral Contributions, Matching Contributions, and earnings
attributable to these contributions will be distributed on account of the
Participant’s severance from employment, regardless of when that severance from
employment occurred; however, such a distribution shall be subject to the other
provisions of the Plan regarding distributions.

12.3      Restrictions on Commencement of Distributions.

Unless a Participant elects otherwise, distribution of the Participant’s
interest in his or her Accounts will begin no later than the 60th day after the
close of the Plan Year in which occurs the latest of (i) the date on which the
Participant attains age 65, (ii) the tenth anniversary of the Plan Year in which
the Participant began participation in the Plan, and (iii) the Participant’s
termination of employment.

12.4      Restrictions on Delay of Distributions.

Distribution of a Participant’s Account balance will commence not later than
April 1 of the calendar year following the later of (1) the calendar year in
which he or she attains age 70-1/2, or (2) termination of employment with the
Controlled Group.  Such Account will be distributed in a single lump-sum, unless
the Participant is eligible to and elects to make partial withdrawals. If the
Participant elects partial withdrawals, and the entire Account balance has not
been distributed by the foregoing date, and if the partial withdrawals in each
year do not equal the required mandatory minimum distribution under Code section
401(a)(9) and applicable regulations, then the Administrator will direct the
Trustee to make such additional distributions as are necessary to satisfy the
mandatory minimum distribution requirements of the Code.

A Participant or Beneficiary who would have been required to receive minimum
required distributions for 2009 but for the enactment of Section 401(a)(9)(H) of
the Code (“2009 RMDs”), and who would have satisfied that requirement by
receiving distributions that are (1) equal to the 2009 RMDs or (2) one or more
payments in a series of substantially equal distributions (that include the 2009
RMDs) made at least annually and expected to last for the life (or life
expectancy) of the Participant, the joint lives (or joint life expectancies) of
the Participant and the Participant’s designated Beneficiary, or for a period of
at least 10 years ("Extended 2009 RMDs"), will not receive those distributions
for 2009 unless the Participant or Beneficiary chooses to

48

--------------------------------------------------------------------------------

 


 

 

 

 

receive such distributions.  2009 RMDs and Extended 2009 RMDs will also be
treated as eligible rollover distributions in 2009.

12.4.1      Limitation to Assure Benefits Payable to Beneficiaries are
Incidental.

Any payments to a Beneficiary must conform to the “incidental benefit” rules of
Code section 401(a)(9)(G) and any regulations promulgated thereunder.

12.4.2      Restrictions Upon Death.

Upon the death of a Participant prior to the date identified in Section 12.4,
survived by a Beneficiary who is not a surviving Spouse, the entire Account
balance of the Participant shall be distributed to the Beneficiary within five
years of the death of the Participant, unless the Beneficiary is a designated
beneficiary, as provided in Subsection 7.4.3, in which event the Account balance
may be distributed as provided therein.  Prior to the end of the five year
period and if the Beneficiary is otherwise eligible, the Beneficiary may elect
to make partial withdrawals under the terms of Article 7, provided the entire
Account balance is distributed prior to the end of the five year period.

Upon the death of a Participant prior to the date identified in Section 12.4,
survived by a Beneficiary who is a surviving Spouse, distributions of the
Account balance must commence on or before the later of  (1) December 31 of the
calendar year following the calendar year in which the Participant died, or (2)
December 31 of the calendar year in which the Participant would have attained
age 70-1/2.  If the surviving Spouse is otherwise eligible, the surviving Spouse
may elect to make partial withdrawals under the terms of Article 7, provided
that after the date by which distributions must commence as provided in this
paragraph, if partial withdrawals are less than the minimum mandatory
distributions required under Code section 401(a)(9) and applicable regulations,
then the Administrator will direct the Trustee to make such additional
distributions as necessary to satisfy the mandatory minimum distribution
requirements of the Code.

Upon the death of a Participant with an Account balance on or after the date
identified in Section 12.4, distribution of the Participant’s Account balance to
his or her Beneficiary must proceed at least as rapidly as it would have been
distributed had the Participant survived.  If the Beneficiary is eligible for
and makes partial withdrawals that are less than the minimum mandatory
distributions required under Code section 401(a)(9) and applicable regulations,
then the Administrator will direct the Trustee to make such additional
distributions as are necessary to satisfy the mandatory minimum distribution
requirements of the Code.

49

--------------------------------------------------------------------------------

 


 

 

 

 

12.4.3      Compliance with Regulations.

The Plan will apply the minimum distribution requirements of Code section
401(a)(9) in accordance with the regulations under section 401(a)(9),
notwithstanding any provision of the Plan to the contrary.

12.4.4      Delayed Payments.

If the amount of a distribution required to begin on a date determined under the
applicable provisions of the Plan cannot be ascertained by such date, or if it
is not possible to make such payment on such date because the Administrator has
been unable to locate a Participant or Beneficiary after making reasonable
efforts to do so, a payment retroactive to such date may be made no later than
60 days after the earliest date on which the amount of such payment can be
ascertained or the date on which the Participant or Beneficiary is located
(whichever is applicable).

12.4.5      5% Owners.

Notwithstanding the foregoing, a five-percent owner Participant must commence to
receive his or her Account balance not later than April 1 of the calendar year
following the calendar year in which he or she attains age 70-1/2.  A
Participant is treated as a five-percent owner for purposes of this subsection
if the Participant is a five-percent owner as defined in Code section 416(i)
(determined according to section 416 but without regard to whether the Plan is
top-heavy) at any time during the Plan Year ending in the calendar year in which
the owner attains age 70-1/2.

12.5      Restrictions in Connection with QDRO.

No distribution (including but not limited to hardship distributions, rollovers,
transfers to other plans, and loans) may be made to a Participant during the
period in which the Administrator is making a determination of whether a
domestic relations order affecting the Participant’s Accounts is a QDRO. 
Furthermore, if the Administrator has received a written document indicating
that a QDRO affecting a Participant’s Accounts is being sought, it may prohibit
such Participant from commencing to receive a distribution (or from taking a
loan) until the Administrator has determined that such distribution would not be
inconsistent with any such order or that no such order will be submitted.  If
the Administrator is in receipt of a QDRO with respect to any Participant’s
benefits, it may prohibit such Participant from receiving a distribution until
the Alternate Payee’s rights under such order are satisfied.  A domestic
relations order that otherwise satisfies the requirements for a qualified
domestic relations order (“QDRO”) will not fail to be a QDRO:  (i) solely
because the order is issued after, or revises, another domestic relations order
or QDRO; or (ii) solely because of the time at which the order is issued,
including issuance after the annuity starting date or after the Participant’s
death.

50

--------------------------------------------------------------------------------

 


 

 

 

 

13.         TOP HEAVY PROVISIONS

13.1      Priority over Other Plan Provisions.

If the Plan is or becomes a Top-Heavy Plan in any Plan Year, the provisions of
this Article will supersede any conflicting provisions of the Plan.  However,
the provisions of this Article will not operate to increase the rights or
benefits of Participants under the Plan except to the extent required by Code
section 416 and other provisions of law applicable to Top Heavy Plans.

13.2      Definitions Used in this Article.

The following words and phrases will have the meanings set forth below for
purposes of this Article only.

13.2.1      “Defined Benefit Dollar Limitation”

“Defined Benefit Dollar Limitation” means $195,000 (or such larger amount as is
determined by the Secretary of the Treasury in accordance with Code section
415(d)(1)).

13.2.2      “Defined Benefit Plan”

“Defined Benefit Plan” means the Qualified Plan described in subsection 10.2.3.

13.2.3      “Defined Contribution Dollar Limitation”

“Defined Contribution Dollar Limitation” means $49,000 (or such larger amount as
is determined by the Secretary of Treasury in accordance with Code section
415(d)(1)).

13.2.4      “Defined Contribution Plan”

“Defined Contribution Plan” means the Qualified Plan described in subsection
10.2.4.

13.2.5      “Determination Date”

“Determination Date” means for the first Plan Year of the Plan the last day of
the Plan Year and for any subsequent Plan Year the last day of the preceding
Plan Year.

13.2.6      “Determination Period”

“Determination Period” means the Plan Year containing the Determination Date,
and the prior Plan Year, except that, with respect to any distribution made for
a reason other than separation from service, death, or disability, the
Determination Period shall include the Plan Year containing the Determination
Date and the previous five (5) Plan Years.

51

--------------------------------------------------------------------------------

 


 

 

 

 

13.2.7      “Includable Compensation”

“Includable Compensation” means the compensation described in subsection 10.2.7,
limited as set forth in subsection 1.10.1.

13.2.8      “Key Employee”

“Key Employee” means any employee or former employee (including any deceased
employee) who at any time during the Plan Year that includes the Determination
Date was an officer of a Controlled Group Member having Compensation greater
than $150,000 (as adjusted under Code section 416(i)(1)), a 5-percent owner of a
Controlled Group Member, or a 1-percent owner of a Controlled Group Member
having Compensation of more than $150,000.  The determination of who is a Key
Employee will be made in accordance with Code section 416(i)(1) and the
applicable regulations and other guidance of general applicability issued
thereunder.

13.2.9      “Minimum Allocation”

“Minimum Allocation” means the allocation described in the first sentence of
subsection 13.3.1.

13.2.10   “Permissive Aggregation Group”

“Permissive Aggregation Group” means the Required Aggregation Group of Qualified
Plans plus any other Qualified Plan or Qualified Plans of a Controlled Group
Member which, when considered as a group with the Required Aggregation Group,
would continue to satisfy the requirements of Code Sections 401(a)(4) and 410.

13.2.11   “Present Value”

“Present Value” means present value based only on the interest and mortality
rates specified in a Defined Benefit Plan.

13.2.12   “Required Aggregation Group”

“Required Aggregation Group” means the group of plans consisting of (i) each
Qualified Plan of a Controlled Group Member in which at least one Key Employee
participates or participated at any time during the Determination Period
(regardless of whether the Qualified Plan has terminated) and (ii) any other
Qualified Plan of a Controlled Group Member which enables a Qualified Plan to
meet the requirements of Code Sections 401(a)(4) or 410.

13.2.13   “Top-Heavy Plan”

 

“Top-Heavy Plan” means the Plan for any Plan Year in which any of the following
conditions exists: (i) if the Top-Heavy Ratio for the Plan exceeds 60% and the
Plan is not a part of any Required Aggregation Group or Permissive Aggregation
Group of Qualified Plans; (ii) if the Plan is a part of a Required Aggregation
Group but not part of a Permissive Aggregation Group of Qualified Plans and the
Top-Heavy Ratio for the Required Aggregation Group exceeds 60%; or (iii) if the
Plan is a part of a Required Aggregation Group and part of

--------------------------------------------------------------------------------

 


 

 

 

 

a Permissive Aggregation Group of Qualified Plans and the Top-Heavy Ratio for
the Permissive Aggregation Group exceeds 60%.

13.2.14   “Top-Heavy Ratio”

“Top-Heavy Ratio” means a fraction, the numerator of which is the sum of the
Present Value of accrued benefits and the account balances (as required by Code
section 416) of all Key Employees with respect to such Qualified Plans as of the
Determination Date (including any part of any accrued benefit or Account balance
distributed during the appropriate Determination Period as determined in
accordance with Section 13.2.6), and the denominator of which is the sum of the
Present Value of the accrued benefits and the account balances (including any
part of any accrued benefit or Account balance distributed during the
appropriate Determination Period as determined in accordance with Section
13.2.6) of all Employees with respect to such Qualified Plans as of the
Determination Date.  The value of account balances and the Present Value of
accrued benefits will be determined as of the most recent Top-Heavy Valuation
Date that falls within or ends with the 12 month period ending on the
Determination Date, except as provided in Code section 416 for the first and
second Plan Years of a Defined Benefit Plan.  The account balances and accrued
benefits of a participant who is not a Key Employee but who was a Key Employee
in a prior year will be disregarded.  The calculation of the Top-Heavy Ratio,
and the extent to which distributions, rollovers, transfers and contributions
unpaid as of the Determination Date are taken into account will be made in
accordance with Code section 416.  Employee contributions described in Code
section 219(e)(2) will not be taken into account for purposes of computing the
Top-Heavy Ratio.  When aggregating plans, the value of account balances and
accrued benefits will be calculated with reference to the Determination Dates
that fall within the same calendar year.  The accrued benefit of any Employee
other than a Key Employee will be determined under the method, if any, that
uniformly applies for accrual purposes under all Qualified Plans maintained by
all Controlled Group Members and included in a Required Aggregation Group or a
Permissive Aggregation Group or, if there is no such method, as if the benefit
accrued not more rapidly than the slowest accrual rate permitted under the
fractional accrual rate of Code section 411(b)(1)(C).  Notwithstanding the
foregoing, the account balances and accrued benefits of any Employee who has not
performed services for an employer maintaining any of the aggregated plans
during the one-year period ending on the Determination Date will not be taken
into account for purposes of this section.

13.2.15   “Top-Heavy Valuation Date”

“Top-Heavy Valuation Date” means the last day of each Plan Year.

53

--------------------------------------------------------------------------------

 


 

 

 

 

13.3      Minimum Allocation.

13.3.1      Calculation of Minimum Allocation.

For any Plan Year in which the Plan is a Top-Heavy Plan, each Participant who is
not a Key Employee will receive an allocation of Employer contributions and
forfeitures of not less than the lesser of 3% of his or her Includable
Compensation for such Plan Year or, if the Controlled Group Members maintain no
Defined Benefit Plan which covers a Participant in this Plan, the percentage of
Includable Compensation that equals the largest percentage of Employer
contributions and forfeitures allocated to a Key Employee expressed as a
percentage of the first $160,000 (or such other amount as is determined by the
Secretary under Code section 401(a)(17) to be in effect for that year) of
Includable Compensation received by such Key Employee in that Plan Year.  The
Minimum Allocation applies even though under other Plan provisions the
Participant would not otherwise be entitled to receive an allocation, or would
have received a lesser allocation for the Plan Year because (i) the non Key
Employee fails to make mandatory contributions to the Plan, (ii) the non Key
Employee’s Compensation is less than a stated amount, or (iii) the non Key
Employee fails to complete 3 months of service in the Plan Year.  Matching
Contributions shall be taken into account for purposes of satisfying the Minimum
Allocation requirements of Code section 416(c)(2) and the Plan.  Matching
Contributions that are used to satisfy the Minimum Allocation requirements shall
be treated as Matching Contributions for purposes of the actual contribution
test of Section 10.7 and applicable provisions of Code section 401(m).

13.3.2      Limitation on Minimum Allocation.

No Minimum Allocation will be provided pursuant to subsection 13.3.1 to a
Participant who is not employed by a Controlled Group Member on the last day of
the Plan Year.

13.3.3      Minimum Allocation When Participant is Covered by Another Qualified
Plan.

 

 

If a Controlled Group Member maintains one or more other Defined Contribution
Plans covering Employees who are Participants in this Plan, the Minimum
Allocation will be provided under this Plan, unless such other Defined
Contribution Plans make explicit reference to this Plan and provide that the
Minimum Allocation will not be provided under this Plan, in which case the
provisions of subsection 13.3.1 will not apply to any Participant covered under
such other Defined Contribution Plans.  If a Controlled Group Member maintains
one or more Defined Benefit Plans covering Employees who are Participants in
this Plan, and such Defined Benefit Plans provide that Employees who are
participants therein will accrue the minimum benefit applicable to top heavy
Defined Benefit Plans notwithstanding their participation in this Plan (making
explicit reference to this Plan), then the provisions of subsection 13.3.1 will
not apply to any Participant covered under such Defined Benefit Plans.  If a
Controlled Group Member maintains one or more Defined Benefit Plans covering
Employees who are Participants in this Plan, and the provisions of the preceding
sentence do not apply, then each Participant

 

54

--------------------------------------------------------------------------------

 


 

 

who is not a Key Employee and who is covered by such Defined Benefit Plans will
receive a Minimum Allocation determined by applying the provisions of subsection
13.3.1 with the substitution of “5%” in each place that “3%” occurs therein.

13.4      Modification of Aggregate Benefit Limit.

13.4.1      Modification.

Subject to the provisions of subsection 13.4.2, in any Plan Year in which the
Top Heavy Ratio exceeds 60%, the aggregate benefit limit described in Article 10
will be modified by substituting “100%” for “125%” in subsections 10.2.3 and
10.2.4.

13.4.2      Exception.

The modification of the aggregate benefit limit described in subsection 13.4.1
will not be required if the Top-Heavy Ratio does not exceed 90% and one of the
following conditions is met:  (i) Employees who are not Key Employees do not
participate in both a Defined Benefit Plan and a Defined Contribution Plan which
are in the Required Aggregation Group, and the Minimum Allocation requirements
of subsection 13.3.1 are met when such requirements are applied with the
substitution of “4%” for “3%”; (ii) the Minimum Allocation requirements of
subsection 13.3.3 are met when such requirements are applied with the
substitution of “7 1/2%” for “5%”; or (iii) Employees who are not Key Employees
accrue a benefit for such Plan Year of not less than 3% of their average
Includable Compensation for the five consecutive Plan Years in which they had
the highest Includable Compensation (not to exceed a total such benefit of 30%),
expressed as a life annuity commencing at the Participant’s normal retirement
age in a Defined Benefit Plan which is in the Required Aggregation Group.

55

--------------------------------------------------------------------------------

 


 

 

 

 

14.         PARTICIPATING EMPLOYERS

14.1      Adoption Procedure.

Notwithstanding anything herein to the contrary, with the consent of the
Company, any Controlled Group Member may adopt this Plan and all of the
provisions hereof, and participate herein and be known as a Participating
Employer.  The following are the Participating Employers:

 * Idaho Power Company
 * Ida West Energy Company
 * IDACORP Financial Services, Inc.

 

14.2      Single Plan Status; Maintenance of Assets and Records.

It is intended that the Plan constitute a “single Plan” within the meaning of
Treas. Reg. section 1.414(l)-1(b)(1).  Accordingly, the Trustee may, but shall
not be required to, commingle, hold and invest as one Trust Fund all
contributions made by Employers, as well as all increments thereon.  However,
the assets of the Plan shall be available at all times to pay benefits to all
Participants and Beneficiaries under the Plan without regard to the Employer who
contributed such assets.

14.3      Designation of Agent.

Each Participating Employer shall be deemed to be a party to this Plan;
provided, however, that with respect to all of its relations with the Trustee
and Administrator for the purpose of this Plan and with respect to any amendment
or termination of the Plan, each Participating Employer shall be deemed to have
designated irrevocably Idaho Power Company as its agent.  Unless the context of
the Plan clearly indicates the contrary, the word “Employer” shall be deemed to
include each Participating Employer as related to its adoption of the Plan.

14.4      Employee Transfers.

It is anticipated that an Employee may be transferred between Participating
Employers, and in the event of any such transfer, the Employee involved shall
carry with him or her accumulated service and eligibility.  No such transfer
shall effect a termination of employment hereunder, and the Participating
Employer to which the Employee is transferred shall thereupon become obligated
hereunder with respect to such Employee in the same manner as was the
Participating Employer from whom the Employee was transferred.

14.5      Discontinuance of Participation.

Any Participating Employer shall be permitted to discontinue or revoke its
participation in the Plan, but only with the consent of the Company.  At the
time of any such discontinuance or revocation, satisfactory evidence thereof and
of any applicable conditions imposed shall be delivered to the Administrator. 
The Administrator shall

56

--------------------------------------------------------------------------------

 


thereafter direct the transfer of all Trust Fund assets allocable to the
Participants of such Participating Employer to such new Trustee as shall have
been designated by such Participating Employer, in the event that it has
established a separate pension plan for its Employees, provided however, that no
such transfer shall be made if the result is the elimination or reduction of any
Code section 411(d)(6) protected benefits.  If no successor is designated, the
Trustee shall retain such assets for the Employees of said Participating
Employer pursuant to the provisions of this Plan.  In no such event shall any
part of the corpus or income of the Trust as it relates to such Participating
Employer be used for or diverted to purposes other than for the exclusive
benefit of the Employees of such Participating Employer.  A discontinuance or
revocation of an Employer’s participation in the Plan shall not, by itself,
constitute a termination of employment with the Controlled Group for any
Employee of such Employer.

14.6      Administrator’s Authority.

The Administrator shall have authority to make any and all necessary rules or
regulations, binding upon all Participating Employers and all Participants, to
effectuate the purpose of this Article.

57

--------------------------------------------------------------------------------

 


 

 

 

 

15.         AMENDMENT OF THE PLAN

15.1      Right of Company to Amend Plan.

The Company reserves the right to amend the Plan in whole or in part at any time
and from time to time to the extent it may deem advisable or appropriate,
provided that:  (i) no amendment will increase the duties or liabilities of the
Trustee without its written consent; (ii) no amendment will cause a reversion of
Plan assets to the Employers not otherwise permitted under the Plan; (iii) no
amendment will have the effect of reducing the percentage of the vested and
nonforfeitable interest of any Participant in his or her Accounts nor will the
vesting provisions of the Plan be amended unless each Participant with at least
three Years of Service (including Years of Service disregarded pursuant to the
reemployment provisions herein) is permitted to elect to continue to have the
prior vesting provisions apply, within 60 days after the latest of the date on
which the amendment is adopted, the date on which the amendment is effective and
the date on which the Participant is issued written notice of the amendment; and
(iv) no amendment will be effective to the extent that it has the effect of
decreasing a Participant’s Account balance or eliminating an optional form of
distribution as it applies to an existing Account balance, except as may be
permitted by Treasury regulations.

15.2      Amendment Procedure.

Any amendment to the Plan will be evidenced in writing and made either by action
of the Board, or by the Company acting in accordance with any procedure
authorized by the Board.  Upon execution of the instrument of amendment by an
officer of the Company, the Plan shall be deemed amended as of the effective
date specified in such instrument.  If no effective date is specified, the
effective date shall be the date of execution of such instrument.  The effective
date may be before, on or after the date of execution and before, on or after
the date of any action taken with respect to such amendment.

15.3      Effect on Employers.

Unless an amendment expressly provides otherwise, all Employers will be bound by
any amendment to the Plan.

58

--------------------------------------------------------------------------------

 


 

 

 

 

16.         TERMINATION, PARTIAL TERMINATION AND COMPLETE DISCONTINUANCE OF
CONTRIBUTIONS

16.1      Continuance of Plan.

The Employers expect to continue the Plan indefinitely, but they do not assume
an individual or collective contractual obligation to do so, and the right is
reserved to the Company to terminate the Plan or to completely discontinue
contributions thereto at any time.  In addition, subject to the remaining
provisions of this Article, any Employer at any time may discontinue its
participation in the Plan with respect to its Employees.

16.2      Disposition of the Trust Fund.

If the Plan is terminated, or if there is a complete discontinuance of
contributions to the Plan, the Administrator will instruct the Trustee either
(i) to continue to administer the Plan and pay benefits in accordance with the
Plan until the Trust Fund has been depleted, or (ii) to distribute the assets
remaining in the Trust Fund.  If the Trust Fund is to be distributed, the
Administrator will make, after deducting estimated expenses for termination of
the Trust Fund and distribution of its assets, the allocations required under
the Plan as though the date of completion of the Trust Fund termination were a
Valuation Date.  The Trustee will distribute to each Participant the amount
credited to his or her Account as of the date of completion of the Trust Fund
termination.

16.3      Withdrawal by a Participating Employer.

See Section 13.5 for requirements for withdrawal by a Participating Employer.

16.4      Procedure for Termination.

Any termination of the Plan shall be evidenced in writing and made either by
action of the Board, or by the Company acting in accordance with any procedure
authorized by the Board.  Upon execution of the instrument of termination by the
Company, the Plan shall be deemed terminated as of the effective date specified
in such instrument.  If no effective date is specified, the effective date shall
be the date of execution of such instrument.  The effective date may be before,
on or after the date of execution and before, on or after the date of any action
taken by the Board with respect to such termination.

59

--------------------------------------------------------------------------------

 


 

 

 

 

17.         MISCELLANEOUS

17.1      Reversion Prohibited.

17.1.1      General Rule.

Except as specifically provided otherwise herein, it will be impossible for any
part of the Trust Fund either (i) to be used for or diverted to purposes other
than those which are for the exclusive benefit of Participants and their
Beneficiaries (except for the payment of taxes and administrative expenses) or
(ii) to revert to a Controlled Group Member.

17.1.2      Disallowed Deductions.

Each contribution of the Employers under the Plan is expressly conditioned upon
the deductibility of the contribution under Code section 404.  If all or part of
an Employer’s contribution is disallowed as a deduction under Code section 404,
such disallowed amount (reduced by any Trust Fund losses attributable thereto)
may be returned by the Trustee to the Employer with respect to which the
deduction was disallowed (upon the direction of the Administrator) within one
year after the disallowance.

17.1.3      Mistaken Contributions.

If a contribution is made by an Employer by reason of a mistake of fact, then so
much of the contribution as was made as a result of the mistake (reduced by any
Trust Fund losses attributable thereto) may be returned by the Trustee to the
Employer (upon direction of the Administrator) within one year after the
mistaken contribution was made.

17.2      Merger, Consolidation or Transfer of Assets.

There will be no merger or consolidation of all or any part of the Plan with, or
transfer of the assets or liabilities of all or any part of the Plan to, any
other Qualified Plan unless each Participant who remains a Participant hereunder
and each Participant who becomes a participant in the other Qualified Plan would
receive a benefit immediately after the merger, consolidation or transfer
(determined as if the other Qualified Plan and the Plan were then terminated)
which is equal to or greater than the benefit they would have been entitled to
receive under the Plan immediately before the merger, consolidation or transfer
if the Plan had then terminated.

17.3      Spendthrift Clause.

The rights of any Participant or Beneficiary to and in any benefits under the
Plan will not be subject to assignment or alienation, and no Participant or
Beneficiary will have the power to assign, transfer or dispose of such rights,
nor will any such rights to benefits be subject to attachment, execution,
garnishment, sequestration, the laws of bankruptcy or any other legal or
equitable process.  Notwithstanding the foregoing, the

60

--------------------------------------------------------------------------------

 


Administrator and Trustee shall honor a QDRO and may distribute amounts from the
Plan to an Alternate Payee described in any such order in accordance with the
terms of the order and prior to the earliest retirement date specified in
section 414(p)(4)(B) of the Code.  The Administrator shall establish procedures
to determine the qualified status of domestic relations orders and to administer
the provisions of, and distributions under, such orders in accordance with
section 414(p) of the Code.

17.4      Rights of Participants.

Participation in the Plan will not give any Participant the right to be retained
in the employ of a Controlled Group Member or any right or interest in the Plan
or the Trust Fund except as expressly provided herein.

17.5      Headings.

Headings of Articles, Sections and subsections as used herein are inserted
solely for convenience and reference and constitute no part of the Plan.

17.6      Governing Law.

The Plan will be construed and governed in all respects in accordance with
applicable federal law and, to the extent not preempted by such federal law, in
accordance with the laws of the State of Idaho applicable to contracts to be
performed entirely within that State.

Executed this    31st    day of   December   , 2009.

                                                                        Idaho
Power Company

 

 

 

                                                                       
By        /s/Luci
McDonald                                                                    

Luci McDonald

                                                                                   
Vice President, Human Resources

61

--------------------------------------------------------------------------------

 

 